



SOLASGLAS INVESTMENTS, LP
A Cayman Islands Exempted Limited Partnership
Amended and Restated Exempted Limited Partnership Agreement
Dated August 30, 2018, effective as of September 1, 2018









--------------------------------------------------------------------------------





NOTICE
NEITHER SOLASGLAS INVESTMENTS, LP (THE “PARTNERSHIP”) NOR THE LIMITED
PARTNERSHIP INTERESTS THEREIN HAVE BEEN OR WILL BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, OR THE SECURITIES LAWS OF ANY OF THE STATES OF THE UNITED STATES. THE
OFFERING OF SUCH LIMITED PARTNERSHIP INTERESTS IS BEING MADE IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED, FOR OFFERS AND SALES OF SECURITIES WHICH DO NOT INVOLVE ANY PUBLIC
OFFERING, AND ANALOGOUS EXEMPTIONS UNDER STATE SECURITIES LAWS.
THE DELIVERY OF THIS LIMITED PARTNERSHIP AGREEMENT SHALL NOT CONSTITUTE AN OFFER
TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY OFFER,
SOLICITATION OR SALE OF INTERESTS IN THE PARTNERSHIP IN ANY JURISDICTION IN
WHICH SUCH OFFER, SOLICITATION OR SALE IS NOT AUTHORIZED OR TO ANY PERSON TO
WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER, SOLICITATION OR SALE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE, MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE REQUIREMENTS AND CONDITIONS SET FORTH IN THIS LIMITED
PARTNERSHIP AGREEMENT.
WHILE THE PARTNERSHIP MAY TRADE COMMODITY FUTURES AND/OR COMMODITY OPTIONS
CONTRACTS, THE GENERAL PARTNER IS EXEMPT FROM REGISTRATION WITH THE COMMODITY
FUTURE TRADING COMMISSION (“CFTC”) AS A COMMODITY POOL OPERATOR (“CPO”) PURSUANT
TO CFTC RULE 4.13(a)(3) WITH RESPECT TO THE PARTNERSHIP. THEREFORE, UNLIKE A
REGISTERED CPO, THE GENERAL PARTNER IS NOT REQUIRED TO DELIVER A CFTC DISCLOSURE
DOCUMENT TO PROSPECTIVE LIMITED PARTNERS, NOR IS IT REQUIRED TO PROVIDE LIMITED
PARTNERS WITH CERTIFIED ANNUAL REPORTS THAT SATISFY THE REQUIREMENTS OF CFTC
RULES APPLICABLE TO REGISTERED CPOs.
THE GENERAL PARTNER EXPECTS TO QUALIFY FOR THE EXEMPTION UNDER CFTC RULE
4.13(a)(3) WITH RESPECT TO THE PARTNERSHIP ON THE BASIS THAT, AMONG OTHER THINGS
(I) THE INTERESTS ARE EXEMPT FROM





--------------------------------------------------------------------------------




REGISTRATION UNDER THE SECURITIES ACT AND ARE OFFERED AND SOLD WITHOUT MARKETING
TO THE PUBLIC IN THE UNITED STATES AND (II) AT ALL TIMES EITHER (A) THE
PARTNERSHIP’S INTEREST IN THE AGGREGATE INITIAL MARGIN AND PREMIUMS REQUIRED TO
ESTABLISH COMMODITY INTEREST POSITIONS WILL NOT EXCEED 5% OF THE LIQUIDATION
VALUE OF THE PARTNERSHIP’S PORTFOLIO; OR (B) THE AGGREGATE NET NOTIONAL VALUE OF
THE PARTNERSHIP’S INTEREST IN COMMODITY INTEREST POSITIONS WILL NOT EXCEED 100%
OF THE LIQUIDATION VALUE OF THE PARTNERSHIP’S PORTFOLIO.







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
Article I DEFINITIONS
 
1
 
Section 1.1 Definitions
 
1
Article II ORGANIZATION
 
13
 
Section 2.1 Limited Partnership
 
13
 
Section 2.2 Name of Partnership
 
13
 
Section 2.3 Registered Office
 
13
 
Section 2.4 Term of Partnership
 
14
 
Section 2.5 Objectives of Partnership
 
14
 
Section 2.6 Actions by Partnership
 
14
 
Section 2.7 Reliance by Third Parties
 
14
 
Section 2.8 Liability of Partners
 
14
Article III CAPITAL
 
15
 
Section 3.1 Contributions to Capital
 
15
 
Section 3.2 Rights of Partners in Capital
 
16
 
Section 3.3 Capital Accounts
 
16
 
Section 3.4 Allocation of Net Profits and Net Losses
 
17
 
Section 3.5 Allocations Relating to New Issues and Designated Securities
 
17
 
Section 3.6 Management Fee, Withholding Taxes and Certain Other Expenditures
 
19
 
Section 3.7 Reserves; Adjustments for Certain Future Events
 
20
 
Section 3.8 Allocation to Avoid Capital Account Deficits
 
21
 
Section 3.9 Performance Allocation
 
21
 
Section 3.10 Allocations for Income Tax Purposes
 
21
 
Section 3.11 Qualified Income Offset
 
23
 
Section 3.12 Gross Income Allocation
 
23
 
Section 3.13 Curative Allocations
 
23
 
Section 3.14 Tax Matters
 
24
 
Section 3.15 Distributions
 
27
Article IV MANAGEMENT
 
28
 
Section 4.1 Duties and Powers of the General Partner
 
28
 
Section 4.2 Management Fees
 
29
 
Section 4.3 Expenses
 
30
 
Section 4.4 Rights of Limited Partners; No Other Investment Advisor
 
33
 
Section 4.5 Other Activities of Partners
 
33
 
Section 4.6 Duty of Care; Indemnification
 
35
 
Section 4.7 Fiduciary Duties; Discretion
 
37
 
Section 4.8 Hedging Transactions
 
38
 
Article V ADMISSIONS, TRANSFERS AND WITHDRAWALS
 
39



-i-

--------------------------------------------------------------------------------





 
Section 5.1 Admission of Partners
 
39
 
Section 5.2 Withdrawal of Interests of Partners
 
39
 
Section 5.3 Transfer of Interests of Limited Partners
 
42
 
Section 5.4 Transfer of Interest of the General Partner
 
44
 
Section 5.5 Acknowledgments, Representations and Warranties.
 
44
Article VI TERMINATION AND LIQUIDATION
 
49
 
Section 6.1 Termination
 
49
 
Section 6.2 Liquidation of Assets
 
50
Article VII ACCOUNTING AND VALUATIONS; BOOKS AND RECORDS
 
51
 
Section 7.1 Accounting and Reports
 
51
 
Section 7.2 Valuation of Partnership Assets and Interests
 
53
 
Section 7.3 Determinations by the General Partner
 
54
 
Section 7.4 Books and Records; Register
 
54
 
Section 7.5 Greenlight Re or GRIL Board Meeting
 
55
Article VIII GENERAL PROVISIONS
 
55
 
Section 8.1 Amendment of Agreement
 
55
 
Section 8.2 Special Power of Attorney
 
56
 
Section 8.3 Notices
 
57
 
Section 8.4 Agreement Binding Upon Successors and Assigns
 
58
 
Section 8.5 Governing Law; Jurisdiction
 
58
 
Section 8.6 Not for Benefit of Third Parties
 
59
 
Section 8.7 Consents
 
59
 
Section 8.8 Miscellaneous
 
59
 
Section 8.9 Entire Agreement
 
60
 
 
 
 
 
 
 
 
 
Exhibit 4.1(c)-1 Greenlight Re Guidelines
 
E-1
 
Exhibit 4.1(c)-2 GRIL Guidelines
 
E-2
 
Exhibit A JV Termination Agreement
 
A-1
 
Schedule 4.8(d) Authorized Persons
 
S-1







-ii-

--------------------------------------------------------------------------------






AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT (the “Agreement”) of
Solasglas Investments, LP, dated August 30, 2018, and effective as of September
1, 2018, among DME Advisors II, LLC, as General Partner, the Initial Limited
Partner and those Persons who will be admitted as limited partners as of the
date hereof and hereafter are admitted as additional limited partners in
accordance with this Agreement. Certain capitalized terms used herein are
defined in Section 1.1 of this Agreement.
RECITALS:
A.The Partnership was registered as an exempted limited partnership under the
ELP Law by the filing of the Section 9 Statement with the Registrar of Exempted
Limited Partnerships in the Cayman Islands on August 17, 2018 pursuant to the
ELP Law and pursuant to an initial exempted limited partnership agreement dated
August 17, 2018 between the General Partner and the Initial Limited Partner (the
“Initial Agreement”).
B.The General Partner and the Initial Limited Partner wish to amend and restate
the Initial Agreement, in its entirety, and enter into this Agreement in order
to effect, inter alia, the withdrawal of the Initial Limited Partner and the
admission of the Limited Partners.
C.The General Partner and the Initial Limited Partner now wish to continue the
Partnership and hereby amend and restate the Initial Agreement, which is
replaced and superseded, in its entirety, by this Agreement.
D.In connection with the execution and delivery this Agreement, DME Advisors,
LLC, a Delaware limited liability company (“DME”), and DME Advisors, LP, a
Delaware limited partnership (“DMELP”), each an affiliate of the General
Partner, and each of the Limited Partners wish to terminate that certain Third
Amended and Restated Agreement made as of September 30, 2016 (the “Venture
Agreement”) pursuant to and in accordance with the terms and conditions set
forth in that certain termination agreement, substantially in the form attached
hereto as Exhibit A (the “Joint Venture Termination Agreement”).
AGREEMENT:
Now, therefore, in consideration of the foregoing, the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the undersigned parties
hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1    Definitions. For purposes of this Agreement:
“Account Communications” has the meaning set forth in Section 5.5(b)(xix)
hereof.


-1-

--------------------------------------------------------------------------------





“Additional Investment Ratio” means a ratio agreed between the General Partner
and Greenlight Capital Re from time to time.
“Advisers Act” means U.S. Investment Advisers Act of 1940, as amended.
“AEOI” means one or more of the following, as the context requires:
(a)
sections 1471 to 1474 of the US Internal Revenue Code of 1986 and any associated
legislation, regulations or guidance, commonly referred to as the U.S. Foreign
Account Tax Compliance Act, the Common Reporting Standard (“CRS”) issued by the
Organization for Economic Cooperation and Development or similar legislation,
regulations or guidance enacted in any other jurisdiction which seeks to
implement equivalent tax reporting and/or withholding tax regimes;

(b)
any intergovernmental agreement, treaty or any other arrangement between the
Cayman Islands and the U.S. or any other jurisdiction (including between any
government bodies in each relevant jurisdiction), entered into to facilitate,
implement, comply with or supplement the legislation, regulations or guidance
described in clause (a) above; and

(c)
any legislation, regulations or guidance implemented in the Cayman Islands to
give effect to the matters outlined in the preceding clauses.

“Affiliate” means with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person, and the term “Affiliated” has a
correlative meaning. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting Securities, by
contract or otherwise.
“Agreement” has the meaning assigned to such term in the introductory clause.
“Assets” means the assets, including, without limitation, Securities, of the
Partnership.
“BBA” means Subchapter C of Chapter 63 of the Code (Sections 6221 through 6241
of the Code), as enacted by the Bipartisan Budget Act of 2015, Pub. L. No.
114-74, as amended from time to time, and the Regulations thereunder (whether
proposed, temporary or final), including any subsequent amendments, successor
provisions or other guidance thereunder, and any equivalent provisions for
state, local, or non-U.S. tax purposes.
“Benefit Plan Investor” has the meaning set forth in Section 5.5(b)(xviii)
hereof.


-2-

--------------------------------------------------------------------------------





“Board” means, with respect to each of GRIL or Greenlight Re, such party’s full
board of directors, or, if required by law, regulation or securities exchange
upon which such party’s common shares are listed, an independent committee of
the Board; provided, however, that any such independent committee shall consist
of all members of such party’s board of directors that are not expressly
prohibited by applicable law, regulation or securities exchange from
participating in an action to be taken by the Board pursuant to this Agreement.
“Business Day” means any day on which banks are open for business in New York,
New York, Ireland and the Cayman Islands.
“Capital Account” means, with respect to each Partner, the capital account
established and maintained on behalf of such Partner as described in Section 3.3
hereof. It is intended by the Partners that the Capital Accounts of the Partners
be maintained in accordance with the applicable regulations under Section 704(b)
of the Code, including but not limited to Regulation Section 1.704-1(b)(2)(iv).
“Carryforward Account” means a memorandum account recorded in the books and
records of the Partnership with respect to each Limited Partner that has an
initial balance equal to the balance of the carryforward account attributable to
such Limited Partner in the Prior Venture as of the Commencement Date; provided,
however, that if any assets of the Prior Venture are not contributed to the
Partnership on the Commencement Date (x) the balance of the carryforward account
attributable to such Limited Partner in the Prior Venture shall be adjusted
appropriately, and (y) if and when any such assets are contributed to the
Partnership, the balance of the Carryforward Account will be adjusted
appropriately. From and after the Commencement Date, the Carryforward Account
will be adjusted as follows: as of the first day after the close of each
Performance Period for such Limited Partner (prior to giving effect to the
Performance Allocation, if any), the balance of the Carryforward Account (a) is
increased by the amount, if any, equal to two and one half times such Limited
Partner’s Negative Performance Change for such Performance Period and (b) is
reduced (but not below zero) by the amount, if any, of such Limited Partner’s
Positive Performance Change for such Performance Period.
“Code” means the U.S. Internal Revenue Code of 1986, as amended and as hereafter
amended, or any successor law.
“Commencement Date” means the first date on or as of which a Limited Partner,
other than the Initial Limited Partner, shall be admitted to the Partnership.
“Company Act” means the U.S. Investment Company Act of 1940, as amended.
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of the
Commencement Date, among the Investment Advisor, the General Partner, Greenlight
Re, GRIL and Greenlight Capital Re.


-3-

--------------------------------------------------------------------------------





“Covered Person” means the General Partner, the Investment Advisor, and their
respective members, partners, managers, directors, officers, employees and
agents, and any Person who controls the General Partner or the Investment
Advisor.
“Designated Individual” has the meaning assigned to such term in Section 3.14(b)
hereof.
“Designated Securities” means an Asset, designated as such by the General
Partner, either at the time of acquisition or at a later date, in which either a
Partner has an interest different than its Percentage, which (a) may include no
interest at all for a Partner, and (b) interest may not be on a pro rata basis
among the Partners. An Asset may be designated as a Designated Security due to
Guideline restrictions or for such other reason as deemed appropriate by the
General Partner in its sole discretion.
“DME” has the meaning assigned to such term in the recitals hereof.
“DMELP” has the meaning assigned to such term in the recitals hereof.
“ELP Law” means the Exempted Limited Partnership Law (as amended) of the Cayman
Islands.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Excluded Party” means the directors, officers and employees of the General
Partner and its Affiliated management companies, and parents, children and
spouses of such employees, and trusts and similar estate planning vehicles
established for the benefit of such persons.
“Excess Contribution Amount” has the meaning set forth in Section 3.1(c) hereof.
“FATCA” means Sections 1471 through 1474 of the Code, and any Regulations
thereunder or official interpretations thereof, and any intergovernmental
agreements related to or implementing the foregoing, or laws or regulations
implementing such agreements, including any successor provisions, subsequent
amendments, and administrative guidance promulgated (or which may be promulgated
in the future) thereunder and any other automatic exchange of information
reporting regimes imposed under state, local, and non-U.S. law.
“FINRA” means the Financial Industry Regulatory Authority.
“FINRA Rules” has the meaning set forth in Section 3.5(a) hereof.


-4-

--------------------------------------------------------------------------------





“Fiscal Period” means each period that starts on the Commencement Date (in the
case of the initial Fiscal Period) and thereafter on the first day immediately
following the last day of the preceding Fiscal Period, and that ends on the
earliest of the following dates:
(a)
the last day of any calendar month; or

(b)
any other date that the General Partner, in its reasonable discretion, selects.

“Fiscal Year” means the period commencing on the Commencement Date and ending on
December 31, 2018, and thereafter each period commencing on January 1 of each
year and ending on December 31 of such year.
“Foreign Shell Bank” has the meaning set forth in Section 5.5(b)(x) hereof.
“Force Majeure” shall mean fires, floods, acts of God or the public enemy,
interference by civil or military authorities, terrorist acts, governmental
actions, orders or requests.
“General Partner” means DME Advisors II, LLC, a Delaware limited liability
company registered as a foreign company in the Cayman Islands, any successor
thereto, and any Persons hereafter admitted as additional general partners, each
in its capacity as a general partner of the Partnership.
“General Partner Additional Contribution” has the meaning set forth in Section
3.1(c) hereof.
“General Partner Interest” means the Interest held by the General Partner.
“General Partner Minimum” means an amount equal to the lesser of (a) 0.2% of the
Partnership’s Net Assets, and (b) $500,000.
“Greenlight Capital Re” means Greenlight Capital Re, Ltd. a Cayman Islands
exempted limited company.
“Greenlight Re” means Greenlight Reinsurance, Ltd., a Cayman Islands exempted
limited company.
“Greenlight Re Cause” means:
(a)
a material violation of applicable law relating to either the General Partner’s
or the Investment Advisor’s respective advisory business;

(b)
the General Partner’s or the Investment Advisor’s Gross Negligence, willful
misconduct or reckless disregard of any of the General Partner’s obligations
under



-5-

--------------------------------------------------------------------------------





this Agreement or the Investment Advisor’s obligations under the Investment
Advisory Agreement;
(c)
a material breach by the General Partner or the Investment Advisor of the
Greenlight Re Guidelines, if such breach is not cured within fifteen days
following the earlier of (i) the date that the General Partner or the Investment
Advisor becomes aware of such breach and (ii) the date on which the General
Partner or the Investment Advisor receives written notification of such breach
from Greenlight Re; or

(d)
a material breach by the General Partner or the Investment Advisor of
Section 5.2 hereof.

“Greenlight Re Guidelines” has the meaning set forth in Section 4.1(c) hereof.
“Greenlight Re Relevant Date” has the meaning set forth in Section 5.2(h)
hereof.
“GRIL” means Greenlight Reinsurance Ireland, an Irish designated activity
company.
“GRIL Cause” means:
(a)
a material violation of applicable law relating to either the General Partner’s
or the Investment Advisor’s respective advisory business;

(b)
the General Partner’s or the Investment Advisor’s Gross Negligence, willful
misconduct or reckless disregard of any of the General Partner’s obligations
under this Agreement or the Investment Advisor’s obligations under the
Investment Advisory Agreement;

(c)
a material breach by the General Partner or the Investment Advisor of the GRIL
Guidelines, if such breach is not cured within fifteen days following the
earlier of (i) the date that the General Partner or the Investment Advisor
becomes aware of such breach and (ii) the date on which the General Partner or
the Investment Advisor receives written notification of such breach from GRIL;

(d)
a material breach by the General Partner or the Investment Advisor of
Section 5.2 hereof; or

(e)
unsatisfactory long term performance of the General Partner or the Investment
Advisor, as determined by the sole discretion of the Board of GRIL on each
Fiscal Year end during the term this Agreement.

“GRIL Guidelines” has the meaning set forth in Section 4.1(c) hereof.


-6-

--------------------------------------------------------------------------------





“GRIL Relevant Date” has the meaning set forth in Section 5.2(h) hereof.
“Gross Negligence” means gross negligence as defined under New York law.
“Guidelines” has the meaning set forth in Section 4.1(c) hereof.
“Hedging Transactions” has the meaning set forth in Section 4.8(a) hereof.
“Initial Agreement” has the meaning set forth in the Recitals.
“Initial Limited Partner” means WNL Limited.
“Interest” means the entire ownership interest of a Partner in the Partnership
at the relevant time, including the right of such Partner to any and all
benefits to which a Partner may be entitled as provided in this Agreement,
together with the obligations of such Partner to comply with all the terms and
provisions of this Agreement.
“Investment Advisor” means DME Advisors, LP, a Delaware limited partnership, and
any successor thereto in its capacity as investment advisor of the Partnership.
“Investment Advisory Agreement” means the Investment Advisory Agreement, dated
as of the date hereof, between the Investment Advisor and the Partnership, as
amended from time to time.
“Investment Portfolio” of a Partner as of any date means an amount equal to the
product of (a) such Partner’s Capital Account as of the beginning of the Fiscal
Period, multiplied by (b) the Additional Investment Ratio, adjusted for Net
Profits and Net Losses and applicable capital activity during the current Fiscal
Period.
“Joint Venture Termination Agreement” has the meaning assigned thereto in the
recitals hereof.
“Limited Partner” means any Person admitted to the Partnership as a limited
partner, until the entire Limited Partner Interest of such Person has been
withdrawn pursuant to Section 5.2 or a substitute Limited Partner or Partners
are admitted with respect to such Person’s entire Limited Partner Interest.
Except as the context otherwise requires in relation to Management Fees and/or
the Performance Allocation, the term includes any Special Limited Partner. For
all purposes of the ELP Law, the Limited Partners constitute a single class or
group of limited partners.
“Limited Partner Interest” means a limited partnership Interest in the
Partnership.
“Losses” has the meaning set forth in Section 4.6(a) hereof.


-7-

--------------------------------------------------------------------------------





“Lower Fee Arrangement” has the meaning set forth in Section 4.5(e) hereof.
“Managed Account” means assets managed by the General Partner, the Investment
Advisor or any of their respective Affiliates, whether for its own account or
for the account of any third party, that are invested or available for
investment in investment or trading activities.
“Management Fee” has the meaning set forth in Section 3.6(a) hereof.
“Negative Basis” means, with respect to any Partner and as of any time of
calculation, the excess of such Partner’s “adjusted tax basis” in its Interest
for U.S. federal income tax purposes at such time (determined without regard to
any adjustments made to such adjusted tax basis by reason of any transfer or
assignment of such Interest, including by reason of death, and without regard to
such Partner’s share of the liabilities of the Partnership under Section 752 of
the Code) over the amount that such Partner is entitled to receive upon
withdrawal from or liquidation of the Partnership.
“Negative Basis Partner” means any Partner that withdraws from the Partnership
and that has a Negative Basis as of the Partner’s effective date of withdrawal,
but such Partner shall cease to be a Negative Basis Partner at such time as it
shall have received allocations pursuant to Section 3.10(d) equal to such
Partner’s Negative Basis as of the Partner’s effective date of withdrawal and
without regard to such Partner’s share of the liabilities of the Partnership
under Section 752 of the Code.
“Negative Performance Change” has the meaning set forth in the definition of
Performance Change.
“Net Assets” means the total value, as determined by the General Partner in
accordance with Section 7.2, of all Assets of all Capital Accounts (including
net unrealized appreciation or depreciation of Assets and accrued interest and
dividends receivable net of any withholding taxes), less an amount equal to all
accrued debts, liabilities and obligations of the Partnership (including any
reserves for contingencies accrued pursuant to Section 3.7). Except as otherwise
expressly provided herein, Net Assets as of the first day of any Fiscal Period
shall be determined on the basis of the valuation of the Assets conducted as of
the close of the immediately preceding Fiscal Period but after giving effect to
any capital contributions made by any Partner subsequent to the last day of such
immediately preceding Fiscal Period, and Net Assets as of the last day of any
Fiscal Period shall be determined before giving effect to any of the following
amounts payable by the Partnership that are effective as of the date on which
such determination is made:
(a)
any withdrawals or distributions payable to any Partner that are effective as of
the date on which such determination is made;



-8-

--------------------------------------------------------------------------------





(b)
any Management Fee payable or Performance Allocation allocable as of the date on
which such determination is made; and

(c)
withholding taxes, expenses of processing withdrawals and other items payable,
any increases or decreases in any reserves or other amounts recorded pursuant to
Section 3.7, and any increases or decreases in the value of any New Issues
pursuant to Section 3.5 or in the value of any Designated Securities during the
Fiscal Period ending as of the date on which such determination is made, to the
extent the General Partner reasonably determines that, pursuant to any
provisions of this Agreement, such items are not to be charged ratably to the
Capital Accounts of all Partners on the basis of their respective Percentages as
of the commencement of the Fiscal Period.

“Net Loss” means any amount by which the Net Assets as of the first day of a
Fiscal Period exceed the Net Assets as of the last day of the same Fiscal
Period.
“Net Profit” means any amount by which the Net Assets as of the last day of a
Fiscal Period exceed the Net Assets as of the first day of the same Fiscal
Period.
“New Issue” has the meaning set forth in Section 3.5(a) hereof.
“Non-Cooperative Jurisdiction” has the meaning set forth in Section 5.5(b)(xi)
hereof.
“Partner” means the General Partner or any of the Limited Partners, except as
otherwise expressly provided herein, and “Partners” means the General Partner
and all of the Limited Partners.
“Partnership” means Solasglas Investments, LP, an exempted limited partnership
established and registered under the Cayman Islands.
“Partnership Representative” has the meaning set forth in Section 3.13(b)
hereof.
“Patriot Act” has the meaning set forth in Section 5.5(b)(xi) hereof.
“Percentage” means a percentage established for each Partner on the
Partnership’s books as of the first day of each Fiscal Period representing such
Partner’s share of allocations pursuant to this Agreement for such Fiscal
Period. A Partner’s Percentage as of the first day of such Fiscal Period is
determined by dividing (a) such Partner’s Capital Account as of such date, by
(b) all of the Partners’ Capital Accounts as of such date. In calculating the
Percentages (i) the designation of any Asset as a Designated Security shall be
disregarded, and a Designated Security shall be included in a Partner’s Capital
Account as if it had not been designated a Designated Security, and (ii)
adjustments shall be made for all net capital contributions to, or withdrawals
or distributions from, the Partnership, Management Fees and Performance
Allocations, in each case,


-9-

--------------------------------------------------------------------------------





that are effective as of such date. The sum of the Percentages of all Partners
for each Fiscal Period must equal 100%.
“Performance Allocation” means with respect to any Limited Partner:
(a)
10% of the portion of the Positive Performance Change for such Limited Partner’s
Capital Account, if any, determined as of the close of each Performance Period,
that is less than or equal to the positive balance in such Limited Partner’s
Carryforward Account as of the most recent prior date as of which adjustment has
been made thereto; plus

(b)
20% of the portion of the Positive Performance Change for such Limited Partner’s
Capital Account, if any, determined as of the close of each Performance Period
that exceeds the positive balance in such Limited Partner’s Carryforward Account
as of the most recent prior date as of which adjustment has been made thereto.

“Performance Change” means, with respect to each Limited Partner for each
Performance Period, the difference between:
(a)    the sum of:
(i)
the balance of each such Limited Partner’s Capital Account as of the close of
such Performance Period (after giving effect to all allocations to be made to
each such Limited Partner’s Capital Account as of such date other than any
Performance Allocation to be debited against each such Limited Partner’s Capital
Account); plus

(ii)
any debits to each such Limited Partner’s Capital Account during such
Performance Period to reflect any actual or deemed distributions or withdrawals
with respect to each such Limited Partner’s Interest; plus

(iii)
any debits to each such Limited Partner’s Capital Account during such
Performance Period to reflect any items allocable to each such Limited Partner’s
Capital Account pursuant to Section 3.6(b) or Section 3.6(c) hereof; and

(b)    the sum of:
(i)
the balance of each such Limited Partner’s Capital Account as of the
commencement of the Performance Period; plus

(ii)
any credits to such Limited Partner’s Capital Account during the Performance
Period to reflect any capital contributions by such Limited Partner to the
Partnership.



-10-

--------------------------------------------------------------------------------





If the amount specified in clause (a) exceeds the amount specified in clause (b)
such difference is a “Positive Performance Change,” and if the amount specified
in clause (b) exceeds the amount specified in clause (a), the absolute value of
such difference is a “Negative Performance Change.”
“Performance Period” means, with respect to a Limited Partner, (i) the period
deemed to have commenced as of January 1, 2018 with respect to the Prior Venture
(in the case of such Limited Partner’s initial Performance Period) and (ii)
thereafter each period commencing as of the day following the last day of the
preceding Performance Period with respect to such Limited Partner, and ending as
of the close of business on the first to occur of the following after the
relevant commencement date:
(a)
the last day of a Fiscal Year;

(b)
the withdrawal by a Limited Partner of all of its Interest or the admission as a
substitute Limited Partner of a Person to whom the entire Interest of such
Limited Partner has been Transferred; or

(c)
the date of a final liquidation payment from the Partnership.

“Person” means any individual, partnership, corporation, limited liability
company, trust, or other entity.
“Positive Basis” means, with respect to any Partner and as of any time of
calculation, the excess of the amount that such Partner is entitled to receive
upon withdrawal from or liquidation of the Partnership over such Partner’s
“adjusted tax basis” in its Interest for U.S. federal income tax purposes at
such time (determined without regard to any adjustments made to such adjusted
tax basis by reason of any transfer or assignment of such Interest, including by
reason of death, and without regard to such Partner’s share of the liabilities
of the Partnership under Section 752 of the Code).
“Positive Basis Partner” means any Partner that withdraws from the Partnership
and that has a Positive Basis as of the Partner’s effective date of withdrawal,
but such Partner shall cease to be a Positive Basis Partner at such time as such
Partner shall have received allocations pursuant to Section 3.10(c) equal to
such Partner’s Positive Basis as of the effective date of the withdrawal.
“Positive Performance Change” has the meaning set forth in the definition of
Performance Change.
“Prior Venture” means the joint venture among GRIL, Greenlight Re, DME and DMELP
pursuant to the Venture Agreement.


-11-

--------------------------------------------------------------------------------





“Prohibited Investment” has the meaning set forth in Section 5.5(b)(viii)
hereof.
“Register” has the meaning set forth in Section 7.4(a) hereof.
“Regulated Affiliate” has the meaning set forth in Section 5.5(b)(x) hereof.
“Regulated Person” has the meaning set forth in Section 5.5(b)(ix) hereof.
“Regulations” means the regulations issued under the Code or any successor law.
“Regulatory Allocations” has the meaning set forth in Section 3.13.
“Restricted Capital Accounts” has the meaning set forth in Section 3.5(a)
hereof.
“Section 9 Statement” means the Statement prepared under Section 9 of the ELP
Law filed with the Registrar of Exempted Limited Partnerships in accordance with
the ELP Law.
“Securities” means equity and debt securities (including derivatives thereon),
currencies and commodities (and options, futures, derivatives, swaps, and
forward contracts thereon), trade and other claims, arbitrages, loans,
break-ups, consolidations, reorganizations and similar securities of non-United
States issuers, and everything connected therewith in the broadest sense.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Special Limited Partner” means a Limited Partner with respect to which the
General Partner has agreed to a variation or elimination of the Management Fee,
the Performance Allocation or both. The General Partner has the absolute
discretion to designate any Limited Partner as a Special Limited Partner and,
subject to any agreement between the General Partner and a Special Limited
Partner, to rescind any of the terms that distinguish a Special Limited Partner
from a Limited Partner.
“Sub-Account” has the meaning set forth in Section 4.8(b) hereof.
“Termination Event” has the meaning set forth Section 6.1(b) hereof.
“Transfer” means any sale, exchange, transfer, assignment or other disposition
by a Partner of its Interest to another party, whether voluntary or involuntary,
including a transfer by operation of law. Notwithstanding the foregoing, a
mortgage, pledge, assignment by way of security interest or lien by a Partner of
any or all of its Interest made in accordance with, and permitted by, this
Agreement shall not be deemed to be a Transfer.
“Treasury Bill Rate” means, with respect to any calendar month, a rate of
interest, determined and adjusted monthly by the General Partner as of the fifth
Business Day of each


-12-

--------------------------------------------------------------------------------





month, equal to the annual coupon equivalent yield on 13-week U.S. Treasury
bills resulting from the most recent auction of such instruments prior to the
monthly determination date.
“Venture Agreement” has the meaning assigned to such term in the recitals
hereof.





ARTICLE II
ORGANIZATION

Section 2.1    Limited Partnership.
(a)    Section 9 Statement. In connection with the formation of the Partnership,
the General Partner executed, acknowledged and filed the Section 9 Statement,
and shall execute, acknowledge and file with the Registrar of Exempted Limited
Partnerships any amendments thereto as may be required by the ELP Law and any
other instruments, documents and certificates that, in the opinion of the
Partnership’s legal counsel, may from time to time be required by the laws of
the Cayman Islands or any other jurisdiction in which the Partnership determines
to do business, or any political subdivision or agency thereof, or that such
legal counsel may deem necessary or appropriate to effectuate, implement and
continue the valid and subsisting existence and business of the Partnership. The
General Partner shall cause any required amendment to the Section 9 Statement to
be filed promptly following the event requiring said amendment. All amendments
may be signed by the General Partner (as required by the ELP Law) and may be
signed either personally or by an attorney-in-fact.
(b)    Taxed as a Partnership. The parties hereto acknowledge that they intend
that the Partnership be taxed as a partnership and not as an association taxable
as a corporation for United States federal income tax purposes. No election may
be made by a Partner to treat the Partnership as other than a partnership for
United States federal income tax purposes, and for state and local tax purposes,
as applicable.

Section 2.2    Name of Partnership. The name of the Partnership is Solasglas
Investments, LP. The Partnership has the exclusive ownership and right to use
the Partnership name so long as the Partnership continues, despite the
withdrawal, expulsion, resignation or removal of any Limited Partner. The
General Partner and the Initial Limited Partner hereby amend and restate the
Initial Agreement in its entirety on the terms of this Agreement.

Section 2.3    Registered Office. The Partnership shall maintain a registered
office in the Cayman Islands as specified in the Section 9 Statement, as may be
amended by the General Partner upon filing a Section 10 Statement. The
registered office of the Partnership is located at c/o Walkers Corporate
Limited, Cayman Corporate Centre, 27 Hospital Road, George Town,


-13-

--------------------------------------------------------------------------------





Grand Cayman KY1-9008, Cayman Islands, or at such other location in the Cayman
Islands as the General Partner in the future may designate. The General Partner
shall promptly notify the Limited Partners of any change in the Partnership’s
registered office.

Section 2.4    Term of Partnership. The term of the Partnership commenced on the
date the Section 9 Statement was filed with the Registrar of Exempted Limited
Partnerships in the Cayman Islands on and shall continue until the Partnership
is wound up and dissolved pursuant to Section 6.1 hereof (unless its term is
extended pursuant to Section 6.1). The legal existence of the Partnership as a
separate legal entity shall continue until the termination of the Partnership.
The Initial Limited Partner agreed to make a contribution of US$1.00 to the
capital of the Partnership. Upon one or more additional Persons becoming Limited
Partners, the Initial Limited Partner shall automatically withdraw as a Limited
Partner and shall accordingly cease to be a Limited Partner and shall be
entitled to receive, and the Partnership shall pay to the Initial Limited
Partner, a return of any capital contribution made by the Initial Limited
Partner to the Partnership and no more and shall have no further interest or
obligation of any kind whatsoever as a Partner of the Partnership

Section 2.5    Objectives of Partnership. The object and purpose of, and the
nature of the business to be conducted by the Partnership is, investing,
acquiring, holding, voting, disposing and otherwise dealing with the Securities
consistent with the terms of this Agreement (including, without limitation, any
applicable Guidelines) and engaging in any and all activities necessary or
incidental to the foregoing.

Section 2.6    Actions by Partnership. Subject to the limitations contained
elsewhere in this Agreement, the Partnership may execute, deliver and perform
all contracts, agreements and other undertakings and engage in all activities
and transactions as may, in the reasonable discretion of the General Partner, be
necessary or advisable to carry out its objects. Each of the Limited Partners
understands, acknowledges and agrees that the General Partner has delegated
certain of the powers and authority granted to the General Partner pursuant to
this Agreement, including, without limitation, this Section 2.6, to the
Investment Advisor pursuant to the Investment Advisory Agreement.

Section 2.7    Reliance by Third Parties. Persons dealing with the Partnership
are entitled to rely conclusively upon the power and authority of the General
Partner as herein set forth.

Section 2.8    Liability of Partners.
(a)    General Partner Liability. Except as otherwise provided in the ELP Law,
the General Partner shall have unlimited liability for the repayment and
discharge of all debts, obligations and liabilities of the Partnership. Neither
the General Partner nor any of its Affiliates (other than the Partnership) shall
be liable for the return of the capital contributions of any


-14-

--------------------------------------------------------------------------------





Limited Partner, and each Limited Partner hereby waives any and all claims that
it may have against the General Partner or any Affiliate thereof (other than the
Partnership) in this regard. The General Partner shall not be personally liable
to any Limited Partner for the repayment of any positive balance in such Limited
Partner’s Capital Account or for capital contributions by such Limited Partner
to the Partnership or by reason of any change in the U.S. federal or state
income tax laws applicable to the Partnership or its investors.
(b)    Limited Partners Not Liable. Except as otherwise expressly provided in
the ELP Law, the debts, obligations and liabilities of the Partnership, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Partnership, and a Limited Partner shall not be obligated
personally for any such debt, obligation or liability of the Partnership solely
by reason of being a Limited Partner; provided, however, that a Limited Partner
shall be required to contribute to the Partnership any amounts required under
the ELP Law or pursuant to Section 3.6(c) and Section 3.7(c). Except as provided
herein, no Limited Partner shall have any obligation to restore a negative
Capital Account.

ARTICLE III
CAPITAL

Section 3.1    Contributions to Capital.
(a)    Initial Capital Contributions. Each Partner shall make an initial capital
contribution to the Partnership, in cash and/or in-kind with Securities in the
amount set forth in the books and records of the Partnership; provided, however,
that no such initial capital contribution shall be made by either Limited
Partner unless and until DME and DMELP shall have executed and delivered the
Joint Venture Termination Agreement.
(b)    Additional Capital Contributions by Limited Partners. Each Limited
Partner, as applicable, shall make additional capital contributions in
accordance with Section 3.1(c), Section 3.6(c), Section 3.7(c) and
Section 5.1(a)(ii) hereof.
(c)    Contributions of Investable Assets. In furtherance of the foregoing, each
Limited Partner shall use its commercially reasonable efforts to cause
substantially all of its investable assets to be contributed to the Partnership
as soon as reasonably practicable; provided, however, that the term “investable
assets” shall not be deemed to include any strategic equity ownership interests
beneficially owned by any Limited Partner in connection with the operation of
its business, or any assets reasonably necessary to operate the Limited
Partner’s business determined in the good faith discretion by the Board of such
Limited Partner; and, provided, further, that no Limited Partner shall be
required or obligated to make any contribution of its investable assets to the
Partnership pursuant to this clause solely to the extent that the contribution
of such assets would cause the aggregate Capital Account balances of all of the
Limited Partners to be more than 90% of the aggregate Capital Account balances
of all of the


-15-

--------------------------------------------------------------------------------





Partners as of such date (the portion of the contribution that cannot be made,
“Excess Contribution Amount”); provided, however, that if, the General Partner
makes an additional capital contribution to the Partnership at the end of the
relevant fiscal quarter such that the General Partner’s Capital Account balance,
taking into account the contributions by the Limited Partners of any Excess
Contribution Amount, will be at least equal to 10% of the aggregate Capital
Account balances of all of the Partners (the “General Partner Additional
Contribution”) and provides written notice of such additional capital
contribution to the Limited Partners, then each Limited Partner shall use its
commercially reasonable effort to contribute its respective portion of the
Excess Contribution Amount to the Partnership as soon as reasonably practicable.
(d)    General Partner Contributions. On or prior to the Commencement Date, the
General Partner shall make a capital contribution to the Partnership in an
amount such that on the Commencement Date, the General Partner’s Capital Account
balance is at least 10% of the aggregate Capital Account balances of all of the
Partners. The General Partner shall not make any withdrawal that would cause its
Capital Account to be less than the General Partner Minimum at such time and the
General Partner shall give ten (10) days’ prior written notice to each Limited
Partner if it determines to make a withdrawal that would cause its Capital
Account balance to be less than 10% of the aggregate Capital Account balances of
all of the Partners. The General Partner has the right at any time to make
additional capital contributions to the Partnership as the General Partner or a
Limited Partner. Except as provided above or in the ELP Law, the General Partner
is not required or obligated to make any additional capital contributions to the
Partnership.
(e)    Contributions in Cash. Except as set forth in Section 3.1(a) and
Section 3.1(c) or as otherwise permitted by the General Partner in its sole
discretion, (i) initial or additional capital contributions to the Partnership
by each Partner shall be made in cash, and (ii) initial contributions shall be
made in one installment as of the date of admission of such Person as a Limited
Partner of the Partnership.

Section 3.2    Rights of Partners in Capital.
(a)    No Interest. No Partner is entitled to interest on any capital
contributions to the Partnership.
(b)    Return of Capital. No Partner has the right to the return of any capital
contribution to the Partnership except (i) upon a withdrawal by a Partner
pursuant to Section 5.2, or (ii) upon the dissolution of the Partnership
pursuant to Section 6.1. The entitlement to any such return at such time is
limited to the value of the Capital Account of the Partner. The General Partner
is not liable for the return of any such amounts.

Section 3.3    Capital Accounts.


-16-

--------------------------------------------------------------------------------





(a)    Separate Capital Accounts. The Partnership maintains a separate Capital
Account for each Partner relating to its respective Interest and, as
contemplated by Section 4.8, may have one or more Sub-Accounts for the purpose
of engaging in Hedging Transactions.
(b)    Initial Capital Account Balance. As of the Commencement Date, each
Partner’s Capital Account has an initial balance equal to the amount of any cash
and the net value, as determined in accordance with Section 7.2 hereof, of any
assets constituting such Partner’s initial capital contribution to the
Partnership.
(c)    Increases and Decreases of Capital Accounts. Each Partner’s Capital
Account shall be increased by the amount of cash and the net value, as
determined in accordance with Section 7.2 hereof, of any other assets
constituting additional capital contributions by such Partner to the Partnership
and decreased by (i) the amount of cash and the net value of any other Assets
withdrawn by and distributed to such Partner and (ii) such Partner’s pro rata
portion of the expenses that are paid by the Partnership pursuant to
Section 4.3(b).
(d)    Other Adjustments to Capital Accounts. Each Partner’s Capital Account
shall be adjusted in the manner specified in the remaining provisions of this
Article III. The Partners intend that, to the maximum extent possible, the
Capital Accounts shall be maintained in accordance with the applicable
regulations under Section 704(b) of the Code, including Regulation Section
1.704-1(b)(2)(iv).

Section 3.4    Allocation of Net Profits and Net Losses.
(a)    Allocations Generally. Except as otherwise expressly provided herein, all
capital contributions by a Partner shall be credited to such Partner’s Capital
Account, and all withdrawals by or distributions to such Partner shall be
debited from such Partner’s Capital Account to the extent thereof. Subject to
the remaining provisions of this Section 3.4, Section 3.5, Section 3.8 and
Section 3.9 as of the last day of each Fiscal Period, any Net Profit or Net Loss
for such Fiscal Period shall be allocated among and credited to or debited
against the Capital Accounts of the Partners in proportion to their respective
Percentages for such Fiscal Period.
(b)    Certain Allocations. Notwithstanding Section 3.4(a) above, items of
income, gains, losses, deduction, credit and expenses that relate to investments
in New Issues and Designated Securities shall be allocated pursuant to
Section 3.5 below. The General Partner acknowledges that, as of the date hereof,
Greenlight Re holds a Class D Insurer’s license issued in accordance with the
terms of the Insurance Law, 2010, of the Cayman Islands (as amended) and that
GRIL is a non-life reinsurer in accordance with the provisions of the European
Union (Insurance and Reinsurance) Regulations 2015.

Section 3.5    Allocations Relating to New Issues and Designated Securities.


-17-

--------------------------------------------------------------------------------





(a)    New Issues. Pursuant to the Financial Industry Regulatory Authority
rulebook (the “FINRA Rules”), members of FINRA are permitted to sell to the
Partnership certain publicly-offered securities (“New Issues”) only if the
Capital Accounts of Partners connected with the securities industry (“Restricted
Capital Accounts”) are restricted from sharing a beneficial interest in such New
Issues in accordance with the provisions of the FINRA Rules. Notwithstanding the
provisions of Section 3.4 above, to enable the Partnership to invest in New
Issues, the Partnership shall not allocate any items of income, gain, loss,
deduction and credit that relate to investments in New Issues to Restricted
Capital Accounts except to the extent permitted by the FINRA Rules, and shall
instead allocate such items among the other Capital Accounts on a pro rata
basis. To the extent the FINRA Rules permit certain persons with Restricted
Capital Accounts to participate in New Issues, the General Partner will allocate
such New Issue among such Restricted Capital Accounts on a pro rata basis. The
General Partner may specially allocate a carrying charge to compensate Partners
with Restricted Capital Accounts to the extent such Restricted Capital Accounts
do not participate in investments in New Issues for the use of Partnership
capital to purchase or carry such positions. To the extent consistent with FINRA
Rules, as amended from time to time, the General Partner shall determine when
all Capital Accounts may participate in the Net Profit and Net Loss from any New
Issue. The General Partner shall value any New Issue at such time at the
then-current price of the security in the secondary market.
(b)    Designated Securities. The General Partner may, in its discretion, elect
to designate an Asset as a Designated Security. Notwithstanding the provisions
of Section 3.4 above, items of income, gains, losses, deduction, credit and
expense that relate to a Designated Security shall be allocated to Capital
Accounts in such percentages as the General Partner shall reasonably determine
(taking into account each Limited Partner’s Guidelines, regulatory restrictions
and other items deemed relevant by the General Partner). Whenever the
Partnership makes an investment that is in a Designated Security or whenever an
existing investment is first designated as a Designated Security by the General
Partner, the Partnership shall establish a Sub-Account with respect to each
Partner that participates in such Designated Security to reflect such Partner’s
Capital Account’s pro rata share of all allocations and distributions
attributable to transactions involving such Designated Security. If the General
Partner determines that an investment no longer warrants treatment as a
Designated Security or that a Partner may or must participate at a different
percentage, the General Partner will either deem such investment no longer to be
a Designated Security or reallocate the interests in the Designated Security to
reflect the change in ownership percentage. In the event of a withdrawal request
by a Partner pursuant to Section 5.2, the Partnership shall have the discretion
to effect such withdrawal request first out of the Partner’s Capital Account
(excluding the Designated Securities Sub-Account) and then out of the Designated
Security Sub-Account. The Investment Advisor, in its sole discretion, may waive
or reduce the Management Fee with respect to a Limited Partner’s interest in
certain Designated Securities selected by the Investment Advisor.


-18-

--------------------------------------------------------------------------------






Section 3.6    Management Fee, Withholding Taxes and Certain Other Expenditures.
(a)    Management Fee. Subject to any special arrangements with Special Limited
Partners, as of the first day of each month, a monthly management fee equal to
0.125% (an annual rate of 1.5%) of each Limited Partner’s Investment Portfolio
(the “Management Fee”), for such month shall be debited against the Capital
Account of such Limited Partner and paid in cash to the Investment Advisor
pursuant to the Investment Advisory Agreement.
(b)    Calculation of Management Fee. All applicable Management Fees are payable
monthly in advance on the first day of the month (or on the Commencement Date
with respect to such Limited Partner in the case of the first month of this
Agreement). All payments of the Management Fees to the Investment Advisor
pursuant to the Investment Advisory Agreement shall be made without any
reduction, deduction or withholding for or on account of any tax (including
without limitation, any value added tax), unless required by law. If reduction,
deduction or withholding of any tax (including without limitation, any value
added tax) is required by law from any such payment, the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings, the Investment Advisor receives an amount equal to the amount that
it would have received had no such deductions or withholdings been made.
(c)    Allocation of Tax Liability. If the Partnership incurs a withholding tax
or other tax obligation allocable to any Partner (including pursuant to any
FATCA or BBA provision), then the General Partner, on behalf of the Partnership,
shall (unless otherwise agreed by such Partner) withhold the appropriate portion
of such Partner’s share of income, timely remit such amount to the applicable
taxing authority, and the General Partner, without limitation of any other
rights of the Partnership or the General Partner, may cause the amount of such
obligation to be debited against the Capital Account of such Partner and treat
such amounts as distributed at the time the obligation was paid. If the amount
of such taxes is greater than such Capital Account balance, then such Partner
and any successor to such Partner’s Interest must pay to the Partnership as a
capital contribution to the Partnership, upon demand of the General Partner, the
amount of such excess. The General Partner is not obligated to apply for or
obtain a reduction of or exemption from withholding tax on behalf of any Partner
that may be eligible for such reduction or exemption, but the General Partner
will provide any assistance reasonably requested by a Limited Partner, at such
Limited Partner’s cost, in connection with establishing any such reduction or
exemption. Neither the Partnership nor the General Partner shall be liable for
any excess amounts withheld (directly or indirectly) in respect of any Limited
Partner, and, in the event of overwithholding, a Limited Partner’s sole recourse
shall be to apply for a refund from the appropriate governmental authority. Each
Limited Partner hereby agrees to indemnify and hold harmless the Partnership and
the General Partner for any loss or liability with respect to withholding
(including interest and penalties thereon) required to be made or made on behalf
of or with respect to such Limited Partner.


-19-

--------------------------------------------------------------------------------





(d)    Allocation of Certain Expenses. Except as otherwise provided for in this
Agreement, any expenditures payable by the Partnership, to the extent determined
by the General Partner to have been paid or withheld on behalf of, or by reason
of particular circumstances applicable to, one or more but fewer than all of the
Partners, are to be charged to only those Partners on whose behalf such payments
are made or whose particular circumstances gave rise to such payments. Such
charges are debited from the Capital Accounts of such Partners as of the close
of the Fiscal Period during which any such items were accrued or paid.

Section 3.7    Reserves; Adjustments for Certain Future Events.
(a)    Reserves. Appropriate reserves may be created, accrued and charged
against the Net Assets and proportionately against the Capital Accounts of the
Partners for contingent liabilities associated with the Partnership, including,
without limitation, for accrued Performance Allocation amounts, such reserves to
be in the amounts that the General Partner, in its reasonable discretion, deems
necessary or appropriate. The General Partner may increase or reduce any such
reserve from time to time by such amounts as the General Partner in its
reasonable discretion deems necessary or appropriate. At the reasonable
discretion of the General Partner, the amount of any such reserve, or any
increase or decrease therein, may be charged or credited, as appropriate, to the
Capital Accounts of those parties who are Partners at the time when such reserve
is created, increased, or decreased, as the case may be, or alternatively may be
charged or credited to those Persons who were Partners at the time of the act or
omission giving rise to the contingent liability for which the reserve was
established.
(b)    Allocation of Certain Amounts to Prior Periods. If the General Partner in
its reasonable discretion determines that it is equitable to treat an amount to
be paid or received as being applicable to one or more prior periods, then such
amount may be proportionately charged or credited, as appropriate, to those
Persons who were Partners during such prior period or periods.
(c)    Liability for Prior Period Amounts. If any amount is to be charged or
credited to a Person who is no longer a Partner pursuant to paragraph (a) or (b)
of this Section 3.7, such amount must be paid by (in the case of a charge) or to
(in the case of a credit) such party, as the case may be, in cash, with interest
at the Treasury Bill Rate in effect at that time from the date on which the
General Partner determines that such charge or credit is required. In the case
of a charge, the former Partner is obligated to pay the amount of the charge,
plus interest as provided above, to the Partnership on demand; provided that in
no event is a former Partner obligated to make a payment exceeding the amount of
its Capital Account at the time to which the charge relates. To the extent the
Partnership fails to collect, in full, any amount required to be charged to such
former Partner pursuant to paragraph (a) or (b) of this Section 3.7, whether due
to the expiration of the applicable limitation period, if any, or for any other
reason whatsoever, the deficiency may be charged proportionately to the Capital
Accounts of the current Partners.


-20-

--------------------------------------------------------------------------------





(d)    Certain Reserves. In the event any reserves in excess of $100,000 are
created, accrued or charged against a Limited Partner’s Capital Account, or any
such reserves in excess of $100,000 are increased or decreased, the General
Partner will promptly, within five Business Days following month end, provide
written notice and a description of such event to such Limited Partner.

Section 3.8    Allocation to Avoid Capital Account Deficits. To the extent that
any debits pursuant to Section 3.4 through Section 3.7 hereof would reduce the
balance of the Capital Account of any Limited Partner below zero, that portion
of any such debits is instead allocated to the Capital Account of the General
Partner. Any credits in any subsequent Fiscal Period that would otherwise be
allocable pursuant to Section 3.4 through Section 3.7 hereof to the Capital
Account of any Limited Partner previously affected by the application of this
Section 3.8 are instead allocated to the Capital Account of the General Partner
in such amounts as are necessary to offset all previous debits attributable to
such Limited Partner (but allocated to the General Partner) pursuant to this
Section 3.8 not previously recovered.

Section 3.9    Performance Allocation.
(a)    Performance Allocation. The Performance Allocation shall be determined as
of the close of each Performance Period and shall be debited against the Capital
Account of each Limited Partner as of the last day of each Performance Period
with respect to such Limited Partner, and the amount so debited shall be
simultaneously credited to the Capital Account of the General Partner.
(b)    General Partner May Waive or Reduce Performance Allocation. The General
Partner, in its sole discretion, may waive or reduce the Performance Allocation
with respect to Limited Partners that are affiliated with the General Partner
and others, including Special Limited Partners. In the event the General Partner
agrees to reduce the Performance Allocation rate in respect of any Limited
Partner for any Performance Period, the General Partner shall offer the other
Limited Partners, other than a Special Limited Partner, an equivalent reduction
of the rate of the Performance Allocation for such Performance Period.

Section 3.10    Allocations for Income Tax Purposes.
(a)    Except as otherwise required by Code Section 704(c), items of income,
gain, deduction, loss, or credit that are recognized for income tax purposes in
each Fiscal Year shall be allocated among the Partners in such manner as to
reflect equitably amounts credited to or debited against each Partner’s Capital
Account, whether in such Fiscal Year or in prior Fiscal Years (except to the
extent such amounts so credited or debited to each Partner’s Capital Account
have previously been the recipient of a corresponding allocation pursuant to
this section). To this end, the Partnership shall establish and maintain records
that show the extent to which the Capital Account of each Partner, as of the
last day of each Fiscal Year, consists of amounts that


-21-

--------------------------------------------------------------------------------





have not been reflected in the taxable income of such Partner. To the extent
deemed by the General Partner, in its reasonable discretion, to be feasible and
equitable, taxable income and gains in each Fiscal Year shall be allocated among
the Partners who have enjoyed the related credits to their Capital Accounts, and
items of deduction, loss and credit in each Fiscal Year shall be allocated among
the Partners who have borne the burden of the related debits to their Capital
Accounts. The Partners shall agree to allocate any nonrecourse deductions and
partner nonrecourse deductions in accordance with the rules set forth at
Regulation Section 1.704-2. The Partners shall also agree to allocate any
Section 704(c) items or “reverse” Section 704(c) items in accordance with
Regulation Section 1.704-3.
(b)    To the extent an adjustment to the adjusted tax basis of any Asset
pursuant to Code Section 734(b) or Code Section 743(b) is required under
Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
section of the Regulations, and in the event that an adjustment to the book
value of Partnership property is made as a result of an adjustment pursuant to
Section 734(b) of the Code, items of income, gain, loss, or deduction, as
computed for book and tax purposes, shall be specially allocated among the
Partners so that the effect of any such adjustment shall benefit (or be borne
by) the Partner(s) receiving the distribution which caused such adjustment.
(c)    If the Partnership realizes net gains or items of gross income (including
short term capital gain) from the sale of Partnership Assets for federal income
tax purposes for any Fiscal Year in which one or more Positive Basis Partners
withdraw, in whole or in part, from the Partnership pursuant to Section 5.2, the
General Partner in its sole discretion may elect (i) to allocate such net gains
or items of gross income among such Positive Basis Partners, on a pro rata basis
in proportion to the respective Positive Basis of each such Positive Basis
Partner, until either the full amount of such net gains or items of gross income
shall have been so allocated or the Positive Basis of each such Positive Basis
Partner shall have been eliminated and/or (ii) to allocate any net gains or
items of gross income not so allocated to Positive Basis Partners to the other
Partners in such manner that reflects equitably the amounts credited to such
Partners’ Capital Accounts pursuant to Section 3.3.  
(d)    If the Partnership realizes net losses or items of gross loss or
deduction (including short term capital loss) from the sale of Partnership
assets for federal income tax purposes for any Fiscal Year in which one or more
Negative Basis Partners withdraw, in whole or in part, from the Partnership
pursuant to Section 5.2, the General Partner in its sole discretion may elect:
(i) to allocate such net losses or items of gross loss or deduction among such
Negative Basis Partners, on a pro rata basis in proportion to the respective
Negative Basis of each such Negative


-22-

--------------------------------------------------------------------------------





Basis Partner, until either the full amount of such losses or items of loss or
deduction shall have been so allocated or the Negative Basis of each such
Negative Basis Partner has been eliminated; and/or (ii) to allocate any net
losses or items of gross loss or deduction not so allocated to the Negative
Basis Partners to the other Partners in such manner that reflects equitably the
amounts credited to such Partners’ Capital Accounts pursuant to Section 3.3.  

Section 3.11    Qualified Income Offset. In the event any Partner receives any
adjustments, allocations, or distributions described in
Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704‑1(b)(2)(ii)(d)(6) of the Regulations, items of Partnership income and gain
will be specially allocated to each such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the deficit
balance in the Capital Account of such Partner as quickly as possible, provided
that an allocation pursuant to this Section 3.11 may be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account
after all other allocations provided for in this Article III have been
tentatively made as if this Section 3.11 were not in this Agreement. This
Section 3.11 is intended to constitute a “qualified income offset” within the
meaning of Regulations Section 1.704-1(b)(2)(ii), and must be interpreted
consistently therewith.

Section 3.12    Gross Income Allocation. In the event any Partner has a deficit
Capital Account at the end of any Fiscal Year that is in excess of the sum of
(a) the amount such Partner is obligated to restore pursuant to any provision of
this Agreement and (b) the amount such Partner is deemed to be obligated to
restore pursuant to the penultimate sentences of Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner will be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section 3.12
may be made only if and to the extent that such Partner would have a deficit
Capital Account in excess of such sum after all other allocations provided for
in this Article III have been made as if Section 3.11 hereof and this
Section 3.12 were not in this Agreement.

Section 3.13    Curative Allocations. The allocations set forth in
Section 3.10(c) and Section 3.10(d) (the “Regulatory Allocations”) are intended
to comply with certain requirements of the Treasury Regulations. It is the
intent of the Partners that, to the extent possible, all Regulatory Allocations
will be offset either with other Regulatory Allocations or with special
allocations of other items of Partnership income, gain, loss or deduction
pursuant to Section 3.10. Therefore, notwithstanding any other provision of this
Article III (other than the Regulatory Allocations), the General Partner will
make such offsetting special allocations of Partnership income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to other provisions of this
Article III (other than the Regulatory Allocations).


-23-

--------------------------------------------------------------------------------






Section 3.14    Tax Matters.
(a)    Tax Treatment. Each Partner agrees not to treat, on any personal income
tax return or in any claim for a refund, any item of income, gain, loss,
deduction or credit in a manner inconsistent with the treatment of such item by
the Partnership.
(b)    Partnership Representative.
(i)    The General Partner is hereby designated as the as the “partnership
representative” of the Partnership within the meaning of Section 6223 of the
Code and Regulation Section 301.6223-1 et. seq., or under any successor statute
or similar state, local, or non-U.S. law (in each such capacity, the
“Partnership Representative”) and shall designate an individual to act as the
“designated individual” of the Partnership (the “Designated Individual”), and in
such capacity shall represent the Partnership in any disputes, controversies or
proceedings with the Internal Revenue Service or with any state, local, or
non-U.S. taxing authority and is hereby authorized to take any and all actions
that it is permitted to take by applicable law when acting in that capacity. In
the event the Partnership will be the subject of an income tax audit by any
federal, state or local authority, to the extent the Partnership is treated as
an entity for purposes of such audit, including administrative settlement and
judicial review, the Partnership Representative will be authorized to act for,
and its decision will be final and binding upon, the Partnership and each
Partner thereof. It is acknowledged that the actual designations herein are made
on Form 1065 or successor form for each year that the Partnership files, if
applicable, such form.
(ii)    The Partners acknowledge and agree that it is the general intention of
the Partners to minimize any obligations of the Partnership to pay taxes and
interest in connection with any audit of the Partnership, including, if the
Partnership Representative so determines, by means of elections under any BBA
provision (such as the so-called “push out” election under Section 6226). The
Partners agree to cooperate in good faith, including without limitation by
timely providing information reasonably requested by the Partnership
Representative and making elections and filing amended returns reasonably
requested by the Partnership Representative, by paying any applicable taxes,
interest and penalties, to give effect to the preceding sentence, and by
undertaking any other action reasonably requested by the Partnership or the
General Partner in connection with any elections made by the Partnership
Representative or as determined to be reasonably necessary by the Partnership
Representative under any BBA provision.
(iii)    The Partnership shall make any payments it may be required to make
under any BBA provision and, in the Partnership Representative’s reasonable
discretion, allocate any such payment among the current or former Partners of
the Partnership for the “reviewed year” to which the payment relates in a manner
that reflects the current or


-24-

--------------------------------------------------------------------------------





former Partners’ respective interests in the Partnership for that year and any
other factors taken into account in determining the amount of the payment. To
the extent payments are made by the Partnership on behalf of or with respect to
a current Partner in accordance with this Section 3.14(b), such amounts shall,
at the election of the Partnership Representative, (x) be applied to and reduce
the next distribution(s) otherwise payable to that Partner under this Agreement,
(y) be reimbursed to the Partnership by reducing such Partner’s Capital Account,
or (z) be paid by that Partner to the Partnership within thirty days of written
notice from the Partnership Representative requesting the payment. In addition,
if any such payment is made on behalf of or with respect to a former Partner,
that Partner shall pay over to the Partnership an amount equal to the amount of
such payment made on behalf of or with respect to it within thirty days of
written notice from the Partnership Representative requesting the payment. Any
amounts required to be paid by any current or former Partner to the Partnership
pursuant to this Section 3.14(b) that have not been paid within thirty days of
written notice from the Partnership Representative requesting such payment shall
accrue interest at the Treasury Bill Rate (or any substantially similar rate
selected by the General Partner in its discretion) plus 2% per annum from the
date that the payment was made on behalf of or with respect to such Partner
until the date that such amount is paid to the Partnership.
(iv)    Each Limited Partner further agrees that such Limited Partner will not
independently act with respect to tax audits or tax litigation affecting the
Partnership, unless the prior written consent of the General Partner has been
obtained. Each Limited Partner also acknowledges that notwithstanding anything
contained in the applicable law governing this Agreement and the terms of this
Agreement, the Partnership Representative has the sole and exclusive authority
to represent the Partnership before the Internal Revenue Service and the courts
of applicable jurisdiction.
(v)    Any cost or expense incurred by the Partnership Representative in
connection with its duties, including the preparation for or pursuance of
administrative or judicial proceedings, will be paid by the Partnership, and the
Partnership Representative shall be entitled to be indemnified by the
Partnership (solely out of Partnership assets) with respect to any action
brought against it in connection with the settlement of any such proceeding.
(vi)    The provisions contained in this Section 3.14(b) shall survive the
winding up and dissolution of the Partnership and the withdrawal of any Partner
or the Transfer of any Partner’s Interest and shall apply to any current or
former Partner.
(c)    Tax Elections. Subject to Section 3.14(b), the General Partner may, in
its sole discretion, make, refrain from making, or revoke all tax elections
which it is entitled to make on behalf of the Partnership and the Limited
Partners for United States federal, state, local, foreign and other tax
purposes, including, without limitation, the election referred to in Code


-25-

--------------------------------------------------------------------------------





Sections 475(f) and/or 754 or any similar provisions of state, local, or foreign
tax law, the determination of which items of cash outlay are to be capitalized
or treated as current expenses, and selection of the method of accounting and
bookkeeping procedures to be used by the Partnership. In the event that any
election under the Code is made, each Partner will furnish the Partnership with
all information necessary to give effect to such election. Notwithstanding the
foregoing, the General Partner shall not make an election under Regulations §
301.7701-3(c) to cause the Partnership to be treated as a corporation for United
States federal income tax purposes or any analogous election for state or local
income tax purposes without the written consent of all of the Limited Partners.
(d)    Tax Forms and Information. If requested by the General Partner, each
Limited Partner shall deliver to the General Partner any forms, certificate,
affidavits, or information to determine the Limited Partner is not subject to
withholding under the provisions of any U.S. federal, state, local, or non-U.S.
law or otherwise reasonably by the General Partner, including in connection with
compliance with any FATCA or BBA provision. If a Limited Partner fails to comply
with any such request by the General Partner, the General Partner may deduct or
withhold amounts or make tax payments from or with respect to such Limited
Partner in accordance with Section 3.6(c) to the extent any withholding or tax
obligation is imposed on the Partnership and is attributable to such Limited
Partner’s noncompliance
(e)    AEOI Compliance. In order to comply with AEOI, and, if necessary, to
reduce or eliminate any risk that the Partnership or its Limited Partners are
subject to withholding taxes pursuant to AEOI or incur any costs or liabilities
associated with AEOI, the General Partner may cause the Partnership to undertake
any of the following actions:
(i)    compulsorily withdraw any or all of the Interests held by a Limited
Partner either (x) where the Limited Partner fails to provide (in a timely
manner) to the General Partner and/or the Partnership, or any agent or delegate
of the General Partner and/or the Partnership, including but not limited to, any
administrator, any information requested by the General Partner and/or the
Partnership or such agent or delegate pursuant to AEOI; or (y) where there has
otherwise been non-compliance by the Partnership with AEOI whether caused,
directly or indirectly, by the action or inaction of such Limited Partner, or
any related person, or otherwise;
(ii)    deduct from, or hold back, compulsory repurchase proceeds, or
distributions, in order to:
(A)    comply with any requirement to apply and collect withholding tax pursuant
to AEOI;
(B)    allocate to a Limited Partner an amount equal to any withholding tax
imposed on the Partnership as a result of the Limited Partner’s, or any related


-26-

--------------------------------------------------------------------------------





person’s, action or inaction (direct or indirect), or where there has otherwise
been non-compliance by the Partnership with AEOI;
(C)    ensure that any AEOI related costs, debts, expenses, obligations or
liabilities (whether external, or internal, to the Partnership) are recovered
from the Limited Partner(s) whose action or inaction (directly or indirectly,
including the action or inaction of any person related to such Limited Partner)
gave rise or contributed to such costs or liabilities;
(iii)    in order to give effect to the requirements imposed upon the
Partnership by AEOI, including the actions contemplated by clauses (i) and (ii)
above, the General Partner may:
(A)    re-name any number of Interests (whether issued or unissued) as AEOI
Interests, create a separate account with respect to such AEOI Interests and
apply any AEOI related costs, debts, expenses, obligations or liabilities
(whether external, or internal, to the Partnership) to such separate account;
and/ or
(B)    allocate any AEOI costs, debts, expenses, obligations, liabilities or
withholding tax among separate accounts on a basis determined solely by the
General Partner; and/or
(C)    adjust the Capital Account of any relevant Interest.
(f)    AEOI; Disclosure of Information. Notwithstanding any other clause, in
order to comply with AEOI, the General Partner shall be entitled to release
and/or disclose on behalf of the Partnership to the Cayman Islands Tax
Information Authority or equivalent authority and any other foreign government
body as required by AEOI, any information in its or its agents’ or delegates’
possession regarding a Limited Partner including, without limitation, financial
information concerning the Limited Partner’s investment in the Partnership, and
any information relating to any shareholders, principals, partners, beneficial
owners (direct or indirect) or controlling persons (direct or indirect) of such
Limited Partner. The General Partner may also authorize any third party agent
including but not limited to, the administrator to release and/or disclose such
information on behalf of the Partnership.

Section 3.15    Distributions.
(a)    General Partner Determines Distributions. Subject to Section 5.2 and
Section 6.2, the amount, form and timing of any distributions from the
Partnership are determined by the General Partner.
(b)    No Distributions in Violation of Law. Notwithstanding any provision to
the contrary contained in this Agreement, the Partnership, and the General
Partner on behalf of the


-27-

--------------------------------------------------------------------------------





Partnership, may not make a distribution to any Partner on account of such
Partner’s Interest if such distribution would violate the ELP Law or other
applicable law.

ARTICLE IV
MANAGEMENT

Section 4.1    Duties and Powers of the General Partner.
(a)    Management Generally. Subject to the terms and conditions of this
Agreement, the General Partner has complete and exclusive power and
responsibility, to the fullest extent permitted by the ELP Law (i) for all
investment and investment management decisions to be undertaken on behalf of the
Partnership and (ii) for managing and administering the affairs of the
Partnership, and has the power and authority to do all things that the General
Partner considers necessary or desirable to carry out its duties hereunder and
to achieve the purposes of the Partnership. Notwithstanding anything to the
contrary in this Agreement, the General Partner shall use commercially
reasonable efforts to avoid engaging in any activity or taking any action that
would cause Greenlight Re or GRIL to be treated as engaged in a U.S. trade or
business for U.S. federal income tax purposes, including investing in any asset
that (i) does not qualify for the trading safe harbor provided in
Section 864(b)(2) of the Code and the Treasury Regulations promulgated
thereunder, or (ii) would be considered a United States real property interest
for purposes of Section 897 of the Code.
(b)    Authority of the General Partner. Without limiting the generality of the
General Partner’s duties and obligations hereunder and notwithstanding anything
to the contrary contained herein (subject to the Investment Guidelines), the
General Partner has full power and authority to execute, deliver and perform
such contracts, agreements and other undertakings on behalf of the Partnership,
without the consent or approval of any other Partner, and to engage in all
activities and transactions, as it may deem necessary or advisable for, or as
may be incidental to, the conduct of the business and affairs of the
Partnership, including, without in any manner limiting the generality of the
foregoing, executing, delivering and performing (i) contracts, agreements,
undertakings and transactions with any Partner or with any other Person having
any business, financial or other relationship with any Partner or Partners, (ii)
agreements with each Limited Partner in connection with its purchase of a
Limited Partner Interest, (iii) any agreements to induce any Person to purchase
a Limited Partner Interest and (iv) the Investment Advisory Agreement delegating
to the Investment Advisor certain of the powers and authority vested by this
Agreement in the General Partner as the General Partner and the Investment
Advisor may agree from time to time, each without any further act, approval or
vote of any Person.
(c)    Guidelines. Notwithstanding any provision of this Agreement to the
contrary, the General Partner hereby agrees that (i) the Assets included in
Greenlight Re’s Investment Portfolio will satisfy the investment guidelines of
Greenlight Re attached hereto as Exhibit


-28-

--------------------------------------------------------------------------------





4.1(c)-1, as such guidelines may be amended from time to time by the Board of
Greenlight Re, and provided in writing to the General Partner or the Investment
Advisor (the “Greenlight Re Guidelines”), and (ii) the Assets included in GRIL’s
Investment Portfolio will satisfy the investment guidelines of GRIL attached
hereto as Exhibit 4.1(c)-2, as such guidelines may be amended from time to time
by the Board of GRIL, and provided in writing to the General Partner or the
Investment Advisor (the “GRIL Guidelines”, and together with the Greenlight Re
Guidelines, the “Guidelines”). For the avoidance of doubt, the Parties hereby
acknowledge and agree that (x) the Greenlight Re Guidelines do not apply to any
Assets that are not included in Greenlight Re’s Investment Portfolio, and (y)
the GRIL Guidelines do not apply to any Assets that are not included in GRIL’s
Investment Portfolio. The General Partner shall not, except as otherwise
approved by Greenlight Re or GRIL in writing, effect any investment transactions
which would cause the Assets included in a Limited Partner’s Investment
Portfolio to violate such Limited Partner’s Guidelines or other investment
restrictions from time to time imposed by applicable regulation (as determined
in good faith by the applicable Board) or adopted by the applicable Board;
provided that such Guidelines and investment restrictions are communicated in
writing to the General Partner. The General Partner may designate certain
investments as Designated Securities in order to comply with the applicable
Guidelines and investment restrictions.
(d)    Compliance with Applicable Law. For so long as the Partnership exists,
the General Partner and the Investment Advisor will comply in all material
respects with all laws, rules and regulations applicable to the Partnership, the
General Partner and the Investment Advisor; provided, however, that this
covenant shall not be deemed to have been breached or violated unless such
non-compliance with applicable laws, rules and regulations has a material
adverse impact on the Partnership, the General Partner or the Investment
Advisor.

Section 4.2    Management Fees.
(a)    Management Fee. Pursuant to the Investment Advisory Agreement, the
Investment Advisor is entitled to receive from the Partnership, as compensation
for the Investment Advisor’s services to the Partnership, the Management Fee.
All applicable Management Fees accrue from the Commencement Date and are payable
monthly in advance on the first day of the month.
(b)    No Pro Rated Management Fees. Management Fees shall not be prorated with
respect to capital contributions made to the Partnership after the commencement
of a month or withdrawals prior to the end of a month.
(c)    Right to Reduce or Eliminate Management Fee. The Investment Advisor, in
its sole discretion, may waive or reduce the Management Fee with respect to (i)
Limited Partners that are affiliated with the Investment Advisor, the General
Partner and others, including Special Limited Partners, and (ii) a Limited
Partner’s interest in certain Designated Securities selected by


-29-

--------------------------------------------------------------------------------





the Investment Advisor. Except with respect to certain Designated Securities, in
the event the Investment Advisor agrees to waive or reduce the Management Fee
rate in respect of any Limited Partner other than a Special Limited Partner, for
any calendar month, the General Partner agrees that it shall cause the other
Limited Partners to be offered an equivalent waiver or reduction for such
calendar month.

Section 4.3    Expenses.
(a)    General Partner and Investment Advisor Pay Their Own Expenses. Subject to
Section 4.3(c), each of the General Partner and the Investment Advisor shall pay
all of its own operating and over-head costs.
(b)    Partnership Expenses. The Partnership shall pay non-administrative costs
and expenses arising in connection with its operations. Such expenses payable by
the Partnership include, without limitation, the following:
(i)    all costs and expenses directly related to portfolio investments or
prospective investments and operations of the Partnership, including brokerage
and other transaction costs, data fees, clearing and settlement charges,
outsourced trading service expenses, trade break fees, research (including
research-related travel expenses incurred with respect to specific potential or
existing investments) and brokerage products and services (including market data
terminals, risk management services and order management systems), legal fees
and other expenses in connection with conducting due diligence and negotiating
the terms of investments (including investment-related travel expenses incurred
with respect to specific potential or existing investments), regardless of
whether such investments are consummated, custodial fees, administrator fees and
expenses, third party valuation services, expenses and costs of expert networks,
expenses and costs of obtaining surveys, analysis or other data sets from third
parties related to prospective investments or sectors in which the Partnership
may invest, fees of professional advisors, investment managers and consultants,
initial and variation margin, interest and commitment fees on debit balances or
borrowings, stock borrowing fees, borrowing charges on Securities sold short,
proxy solicitation expenses, and any issue or transfer taxes chargeable in
connection with any securities transactions;
(ii)    any entity level taxes (including pursuant to any BBA provision) and
fees and withholding or transfer taxes imposed on the Partnership or any of its
Partners, including interest and penalties thereon;
(iii)    any governmental, regulatory, licensing, filing or registration fees
(including any costs incurring in preparing and/or submitting filings and
licenses) incurred in compliance with the rules of any self-regulatory
organization or any federal, state or local laws;


-30-

--------------------------------------------------------------------------------





(iv)    any interest due to Partners in connection with capital withdrawals;
(v)    any indemnification expenses and any legal fees and costs (including
settlement costs) arising in connection with any litigation or regulatory
investigation that involves the Partnership’s activities or is instituted
against the Partnership or any Covered Person in its capacity as such;
(vi)    the cost of the audit of the Partnership’s financial statements and the
preparation of its tax returns and expenses incurred in connection with
obtaining legal, tax and accounting advice and the advice of other consultants
and experts on behalf of the Partnership (including any costs associated with
FATCA compliance) or by the Partnership Representative when acting in the
capacity as such;
(vii)    the fees and expenses of the Partnership’s accountants in connection
with accounting advice relating to the Partnership’s day-to-day affairs and all
costs related to the keeping of the books and records of the Partnership;
(viii)    the fees and expenses of the Partnership’s administrator in connection
with the administrative services provided to the Partnership;
(ix)    the fees and expenses of the Partnership’s counsel in connection with
advice directly relating to the Partnership’s legal affairs;
(x)    the costs of any outside appraisers, accountants, attorneys or other
experts engaged by the General Partner or the Investment Advisor as well as
other expenses directly related to the Partnership’s investment program;
(xi)    all costs and expenses associated with the organization of the
Partnership and the offering of Interests, including legal and accounting fees,
printing costs, travel and out-of-pocket expenses and compliance with any
applicable federal and state laws;
(xii)    the costs and expenses of holding any meetings of Partners which are
required to be held under the terms of this Agreement or by law;
(xiii)    the costs of any liability insurance and fidelity bonds obtained on
behalf of the Partnership, the General Partner or the Investment Advisor and any
officers’ and directors’ insurance; and
(xiv)    all costs and expenses associated with reporting and providing
information to existing and prospective Partners, including updates to offering
documents.
Any of the above-listed expenses may be specially allocated among the Partners
as provided elsewhere in this Agreement. The General Partner, the Investment
Advisor or any of their Affiliates are entitled to reimbursement from the
Partnership for any of the above expenses


-31-

--------------------------------------------------------------------------------





paid by them on behalf of the Partnership; provided that, the General Partner or
the Investment Advisor may, in its sole discretion, absorb any or all of such
expenses incurred on behalf of the Partnership or have an Affiliate absorb such
expenses on behalf of the Partnership. If the General Partner, the Investment
Advisor or any of their Affiliates incur any of the expenses mentioned in
Section 4.3(b) above for the account of the Partnership and any other Managed
Account, then the General Partner shall allocate such expense among the
Partnership and each such Managed Account in proportion to the size of the
investment made by each in the activity or entity to which the expense relates,
or in such other manner as the General Partner considers fair and reasonable.
Notwithstanding anything herein to the contrary, all expenses incurred directly
in connection with the creation and maintenance of the accounting records for
the Partnership shall be paid for or reimbursed by the General Partner.
(c)    Investment Advisor Expenses. In consideration for the Management Fee, the
Investment Advisor shall pay all administrative costs and expenses (but not the
fees, costs or expenses of the administrator of the Partnership) arising in
connection with the operation of the Partnership (except to the extent provided
through “soft dollars” generated through the Partnership). Such expenses payable
by the Investment Advisor include, without limitation, the following:
(i)    all costs and expenses related to the rental of office space and all
utility payments related to such space;
(ii)    specific expenses incurred in obtaining systems, research and other
information utilized for portfolio management purposes that facilitate
valuations and accounting, including the costs of statistics and pricing
services, service contracts for quotation equipment and related hardware and
software; and
(iii)    all costs and expenses associated with administrative services and
secretarial, clerical and other personnel on behalf of the Partnership.
(d)    “Soft Dollars”. Each of the General Partner and the Investment Advisor
are entitled to use “soft dollars” generated by the Partnership to pay for
certain of its (and its Affiliates) own operating and overhead costs, including
payment of all or a portion of the General Partner’s and Investment Advisor’s
(and their Affiliates’) costs and expenses of operation such as research and
brokerage products and services (including market data terminals, risk
management services and order management systems) that fall within Section 28(e)
of the Exchange Act, legal and accounting fees, quotation services, periodical
subscription fees and all other trading related expenses. Use of “soft dollars”
by the General Partner or the Investment Advisor as described herein does not
constitute a breach by the General Partner or Investment


-32-

--------------------------------------------------------------------------------





Advisor of any fiduciary or other duty which the General Partner or Investment
Advisor may be deemed to owe to the Partnership or its Partners.

Section 4.4    Rights of Limited Partners; No Other Investment Advisor.
(a)    Rights of Limited Partners. The Limited Partners shall not take part in
the management, control or conduct of the Partnership’s business and have no
right or authority to act for the Partnership or to vote on matters other than
the matters set forth in this Agreement or as required by applicable law.
(b)    No Other Investment Advisor. During the term of the Investment Advisory
Agreement, none of the Limited Partners or Greenlight Capital Re, shall engage a
Person, other than the General Partner or the Investment Advisor or, with the
prior written consent of the General Partner, an Affiliate of the General
Partner, to act as its general partner or investment advisor or in a similar
capacity; provided, however, that:
(i)    if both (x) the Board of Greenlight Re declares that Greenlight Re Cause
exists, and (y) Greenlight Re, as authorized by its Board, has submitted an
irrevocable withdrawal request for Greenlight Re’s entire Capital Account in the
Partnership, then Greenlight Re shall be entitled to engage a Person other than
the General Partner or the Investment Advisor to manage its investable assets;
and
(ii)    if both (x) the Board of GRIL declares that GRIL Cause exists, and (y)
GRIL, as authorized by its Board, has submitted an irrevocable withdrawal
request for GRIL’s entire Capital Account in the Partnership, then GRIL shall be
entitled to engage a Person other than the General Partner or the Investment
Advisor to manage its investable assets.

Section 4.5    Other Activities of Partners.
(a)    Commitment. The General Partner is not required to devote its full time
to the affairs of the Partnership, but must devote such of its time to the
business and affairs of the Partnership as it, in its discretion exercised in
good faith, determines to be necessary to conduct the affairs of the Partnership
for the benefit of the Partnership and the Partners.
(b)    Other Activities. Each Partner agrees that any other Partner and any
partner, manager, director, officer, shareholder, member, Affiliate or employee
of any Partner, may engage in or possess an interest in other business ventures
or commercial dealings of every kind and description, independently or with
others, including management of other accounts, investment in, or financing,
acquisition and disposition of, Securities, investment and management
counseling, brokerage services, serving as directors, officers, advisers or
agents of other companies, partners of any partnership, or trustee of any trust,
or entering into any other


-33-

--------------------------------------------------------------------------------





commercial arrangements, whether or not any such activities may conflict with
any interest of the parties with respect to the Partnership.
(c)    Certain Transactions. It is expressly understood that the General Partner
and its Affiliates may effect investment transactions for their own account and
for Managed Accounts which may or may not be affiliated with the Partnership or
any Partner, and the Partners further understand and agree that nothing herein
shall restrict the ability of the General Partner or its Affiliates to engage in
any such transactions, notwithstanding the fact that the Partners may have, by
virtue of this Agreement or otherwise, or may take a position of any kind;
provided, however, that the Partnership shall not, without the prior written
consent of the applicable Board, either (i) purchase any Asset from the General
Partner, or sell any Asset to, the General Partner or any Managed Account which
the General Partner or an Affiliate is the investment advisor to or is otherwise
a beneficial owner of or (ii) enter into any transaction that would constitute a
“principal transaction” under the Advisers Act; provided further, however, that
failure to obtain such prior written consent shall not be deemed a breach of
this Agreement if the applicable Board ratifies such purchase or sale after the
fact. Notwithstanding the foregoing, the General Partner or the Investment
Advisor may cause the Partnership and Managed Accounts that invest in parallel
therewith to enter into book account trades in the ordinary course of business
transferring portions of investments among the Partnership and all such Managed
Accounts in order to reflect changes in the size of the Partnership relative to
the size of such Managed Accounts without the need for consent or ratification
by the Board of any such trades.
(d)    Managed Accounts. It is understood that when the General Partner or the
Investment Advisor determines that it would be appropriate for the Partnership
and one or more of the Managed Accounts to participate in an investment
opportunity, the General Partner or the Investment Advisor shall seek to execute
orders for, or otherwise allocate such opportunities to, the Partnership and
such Managed Accounts on an equitable basis. In such situations, the General
Partner or the Investment Advisor may place orders for the Partnership and each
Managed Account simultaneously and if all such orders are not filled at the same
price, the General Partner or the Investment Advisor may cause the Partnership
and each Managed Account to pay or receive the average of the prices at which
such orders were filled for the Partnership and all other Managed Accounts. If
all such orders cannot be fully executed under prevailing market conditions, the
General Partner or the Investment Advisor, as applicable, may allocate among the
Partnership and the Managed Accounts the securities traded in a manner which the
it considers in its reasonable discretion equitable, taking into account the
size of the order placed for the Partnership and each such Managed Account as
well as any other factors which it deems relevant. However, neither General
Partner nor the Investment Advisor is obligated to devote any specific amount of
time to its duties under this Agreement and is not required to accord
exclusivity or priority to the Partnership in the event of limited investment
opportunities arising from the application of speculative position limits or
other factors.


-34-

--------------------------------------------------------------------------------





(e)    Waiver. The parties hereto hereby waive, and covenant not to sue on the
basis of, any law (statutory, common law or otherwise) respecting the rights and
obligations of the Partners inter se which is or may be inconsistent with this
Section 4.5.
(f)    Lower Fee Arrangements. In the event that from and after the Commencement
Date (i) the General Partner or any of its Affiliates enters into a written
agreement (other than a written agreement with an Excluded Party), (ii) any fund
or account managed by the General Partner or any of its Affiliates issues a new
class of interest (other than to an Excluded Party), or (iii) the General
Partner or any of its Affiliates forms a new fund, partnership, special purpose
vehicle or managed account (other than for an Excluded Party), in any case,
which written agreement, new class of interest, or new fund, partnership,
special purpose vehicle or managed account provides either (x) a management fee
that is lower than 1.5% per annum, or (y) an incentive or performance allocation
at a rate that is lower than 20% (any such written agreement, new class of
interest, new fund, partnership, special purpose vehicle of managed account
being a “Lower Fee Arrangement”), the General Partner shall give the Limited
Partners prompt notice of such Lower Fee Arrangement and the Limited Partners
shall have 30 days to elect to receive an equivalent benefit on a prospective
basis; provided, however, that a Lower Fee Arrangement shall not include (A) any
fund or account managed by Greenlight Masters, LLC, and (B) any fund or account
that is below its “high water mark”.

Section 4.6    Duty of Care; Indemnification.
(a)    Exculpation. To the fullest extent permitted under applicable law, no
Covered Person shall be liable to the Partnership or to any of the Partners or
their shareholders for any liabilities, obligations, losses, costs, damages,
expenses, claims, judgments, amounts paid in settlement and reasonable
attorney’s fees and expenses (collectively, “Losses”) arising (i) by reason of
being or having been a Covered Person or (ii) from any act or omission of any
Covered Person in connection with this Agreement, the Investment Advisory
Agreement or the Partnership’s business or affairs (including any error in
judgment in making any investment decisions including Losses due to the
negligence of brokers or other agents of the Partnership), except for (x) acts
or omissions by such Covered Person which constitute Gross Negligence, willful
misconduct or reckless disregard of such Covered Person’s obligations under this
Agreement, (y) a breach of the applicable Guidelines by the General Partner or
the Investment Advisor, which breach is not cured within 15 days of the earlier
of (A) the date on which the General Partner becomes aware of such breach, and
(B) the date on which the General Partner receives a written notice of such
breach from the applicable Limited Partner or an authorized representative of
such Limited Partner; or (z) breaches of Section 5.2 hereof, in each case, as
finally determined by a court having proper jurisdiction and after all appeals
are resolved or exhausted.
Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 4.6(a) shall not be construed so as to provide for the exculpation of
any Covered Person for any liability


-35-

--------------------------------------------------------------------------------





(including liability under U.S. federal or state securities laws (which includes
liability for violation of the anti-fraud provisions contained in Section 206 of
the Advisers Act) which, under certain circumstances, impose liability even on
Persons that act in good faith), to the extent (but only to the extent) that
such liability may not be waived, modified or limited under applicable law, but
shall be construed so as to effectuate the provisions of this Section 4.6(a) to
the fullest extent permitted by applicable law.
(b)    Indemnification. The Partnership shall, to the fullest extent permitted
by applicable law, indemnify and hold harmless each Covered Person from and
against any Losses to which such Covered Person may become subject (i) by reason
of being or having been a Covered Person or (ii) in connection with any matter
arising out of or in connection with this Agreement, the Investment Advisory
Agreement or the Partnership’s business or affairs; provided, however, that no
Covered Person shall be entitled to any such indemnification with respect to any
Loss which was caused by (i) such Covered Person’s Gross Negligence, willful
misconduct or reckless disregard of any of such Covered Person’s obligations
under this Agreement, (ii) a breach of the applicable Guidelines by the General
Partner or the Investment Advisor, which breach is not cured within 15 days of
the earlier of (x) the date on which the General Partner becomes aware of such
breach, and (y) the date on which the General Partner receives a written notice
of such breach from the applicable Limited Partner or an authorized
representative of such Limited Partner; or (iii) breaches of Section 5.2 hereof.
The Partnership shall advance to any Covered Person the reasonable costs and
expenses of investigating and/or defending such claim subject to receiving a
written undertaking from the Covered Person to repay such amounts if and to the
extent of any subsequent determination by a court or other tribunal of competent
jurisdiction that the Covered Person was not entitled to indemnification
hereunder. Notwithstanding the foregoing, the Partnership shall not be liable
hereunder for any settlement of any action or claim effected without its consent
thereto, which will not be unreasonably withheld. The General Partner in its
sole discretion may obtain appropriate insurance on behalf of the Partnership to
secure the Partnership’s obligations hereunder. The Partners intend that each
Covered Person be entitled to be indemnified under this Agreement and shall have
the right to enforce such indemnification as though it was a party hereto.
Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 4.6(b) shall not be construed so as to provide for the indemnification
of any Covered Person for any liability (including liability under U.S. federal
or state securities laws (which includes liability for violation of the
anti-fraud provisions contained in Section 206 of the Advisers Act) which, under
certain circumstances, impose liability even on Persons that act in good faith),
to the extent (but only to the extent) that such indemnification would be in
violation of applicable law, but shall be construed so as to effectuate the
provisions of this Section 4.6(b) to the fullest extent permitted by applicable
law.


-36-

--------------------------------------------------------------------------------





(c)    Acknowledgment. Neither the General Partner nor the Investment Advisor
has made and neither of them makes any guarantee whatsoever as to the success or
profitability of the General Partner’s or the Investment Advisor’s trading
methods and strategies, and the Limited Partners each acknowledge that it has
received no such guarantee from the General Partner, the Investment Advisor or
any Covered Person, and has not entered into this Agreement in consideration of
or in reliance upon any such guarantee or similar representation from the
General Partner, the Investment Advisor or any Covered Person.
(d)    General Partner Indemnity. The General Partner shall indemnify and hold
harmless each of the Limited Partners against any Losses which were caused by
(i) the General Partner’s or the Investment Advisor’s fraud, Gross Negligence,
willful misconduct or reckless disregard of any of the General Partner’s or the
Investment Advisor’s obligations under this Agreement; (ii) for a breach of the
applicable Guidelines by the General Partner or the Investment Advisor, which
breach is not cured within 15 days of the earlier of (x) the date on which the
General Partner becomes aware of such breach, and (y) the date on which the
General Partner receives a notice of such breach from the applicable Limited
Partner or an authorized representative of such Limited Partner; or (iii) for
breaches of Section 5.2 hereof.
(e)    Insurance Proceeds. The amount which any indemnifying party is required
to pay to, or for the benefit of, an indemnified person under this Section 4.6
will be reduced (including, without limitation, retroactively) by any insurance
proceeds which are actually paid by, or on behalf of, the indemnified party in
reduction of the related Losses.
(f)    Contribution. If the indemnity provided for in Section 4.6 and to which a
Covered Person is otherwise entitled is unavailable to such Covered Person in
respect of any Losses referred to therein, then each Limited Partner, to the
extent of its Interest only, in lieu of indemnifying such Covered Person, shall
contribute to the amount paid or payable by such Covered Person as a result of
such Losses in the proportion the total capital of the Partners in the
Partnership (exclusive of the balance in the Covered Person’s Capital Account
(or the Capital Account of the General Partner if the Covered Person is not a
Partner)) bears to the total capital of the Partnership (including the balance
in Covered Person’s Capital Account (or the Capital Account of the General
Partner if the Covered Person is not a Partner), which contribution shall be
treated as an expense of the Partnership calculated as if the General Partner’s
Capital Account balance was equal to zero.

Section 4.7    Fiduciary Duties; Discretion.
(a)    Reliance on Agreement. To the extent that, at law or in equity, a Covered
Person has duties (including fiduciary duties) and liabilities relating thereto
to the Partnership or to any Partner, such Covered Person acting under this
Agreement is not liable to the Partnership or to any Partner for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they restrict the duties and liabilities of a Covered Person
otherwise


-37-

--------------------------------------------------------------------------------





existing at law or in equity, are agreed by the parties hereto to replace such
other duties and liabilities of such Covered Person.
(b)    Conflicts. To the fullest extent permitted by law, unless otherwise
expressly provided for herein, (i) whenever a conflict of interest exists or
arises between the General Partner or any of its Affiliates, on the one hand,
and the Partnership or a Limited Partner on the other hand, or (ii) whenever
this Agreement or any other agreement contemplated herein or therein provides
that the General Partner must act in a manner which is, or provide terms which
are, fair and reasonable to the Partnership, or any Limited Partner, the General
Partner must resolve such conflict of interest, take such action or provide such
terms, considering in each case the relative interest of each party, including
its own interest, to such conflict, agreement, transaction or situation and the
benefits and burdens relating to such interests, any customary or accepted
industry practices, and any applicable generally accepted accounting practices
or principles. In the absence of bad faith by the General Partner, the
resolution, action or terms so made, taken or provided by the General Partner do
not constitute a breach of this Agreement or any other agreement contemplated
herein or of any duty or obligation of the General Partner at law or in equity
or otherwise.
(c)    Discretion. To the fullest extent permitted by law, except as provided
elsewhere in this Agreement, whenever in this Agreement a Person is permitted or
required to make a decision (i) in its “sole discretion” or “discretion” or
under a grant of similar authority or latitude, such Person is entitled to
consider only such interests and factors as it desires, including its own
interests, and has no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or the Limited Partners, or
(ii) in its “good faith” or under another express standard, then such Person
acts under such express standard and is not subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein
or by relevant provisions of law or in equity or otherwise.

Section 4.8    Hedging Transactions.
(a)    General. From time to time, a Limited Partner may wish to enter into
transactions to hedge (“Hedging Transactions”) their respective exposure to
fluctuations in foreign exchange rates with respect to loss reserves
attributable to such Limited Partner’s Interest.
(b)    Sub-Accounts. In connection with such Hedging Transactions, the General
Partner shall establish one or more sub-Capital Accounts (each, a “Sub-Account”)
for the purpose of recording and tracking such Hedging Transactions.
(c)    Amounts Not Included in Calculations. Notwithstanding any provision of
this Agreement to the contrary (i) any profits or losses in connection with the
Hedging Transactions shall not be included in the calculation of the Performance
Allocation, and (ii) the net equity, if any, of the Sub-Account shall not be
included in the calculation of the Management Fee.


-38-

--------------------------------------------------------------------------------





(d)    Authorized Persons. Each of the persons set forth on Schedule 4.8(d),
acting individually, shall be authorized to instruct the General Partner or the
Investment Advisor to enter into, close out and otherwise deal with, Hedging
Transactions on behalf of the Partnership.
(e)    Termination. This arrangements set forth under this Section 4.8 may be
terminated by any of the Partners at any time, with or without cause, by
delivering written notice of such termination to the General Partner.

ARTICLE V    

ADMISSIONS, TRANSFERS AND WITHDRAWALS

Section 5.1    Admission of Partners.
(a)    Admission of Limited Partners.
(i)    The General Partner may, with the prior unanimous written consent of the
Limited Partners, as of the first day of any calendar month, or at such other
times as the General Partner may determine, admit as a Limited Partner any
Person who executes this Agreement or any other writing evidencing the intent of
such Person to become a Limited Partner, unless the investment by such Limited
Partner in the Partnership would have any of the effects described in clauses
(i) through (vi) of Section 5.3(c) herein.
(ii)    During the term hereof, each of the Limited Partners and Greenlight
Capital Re shall, and shall use their respective commercially reasonable efforts
to cause any of their respective subsidiaries that are formed before or after
the Commencement Date to become Limited Partners and contribute substantially
all of their investable assets (as contemplated by Section 3.1(c) hereof) to the
Partnership.
(b)    Admission of Additional General Partners. No additional general partner
may be added without the prior written consent of the Limited Partners, which
consent shall not be unreasonably withheld, and such additional general partner
may only be added if it agrees to be bound by all of the terms of this Agreement
and such admission would not have any of the effects described in clauses (i)
through (vi) of Section 5.3(c) hereof.
(c)    Substitute General Partners. Notwithstanding Section 5.1(b), any Person
to whom a General Partner has transferred its General Partner Interest in
accordance with Section 5.4 will be admitted to the Partnership as a substitute
General Partner without the consent of the Limited Partners.

Section 5.2    Withdrawal of Interests of Partners.
(a)    General. The Interest of a Partner may not be withdrawn from the
Partnership prior to its termination except as provided in this Section 5.2.


-39-

--------------------------------------------------------------------------------





(b)    Limited Partner Withdrawals. Subject to the obligations of the Limited
Partners set forth in Section 3.1(c), a Limited Partner may voluntarily withdraw
all or part of its Capital Account as of the close of business on any Business
Day. If a Limited Partner wishes to withdraw funds, it must give written notice
to the General Partner at least 3 Business Days prior to the proposed withdrawal
date indicating the amount to be withdrawn from such Limited Partner’s Capital
Account in such notice. The General Partner may with respect to such request, in
its reasonable discretion, waive the foregoing notice requirement.
(c)    Force Majeure. The General Partner shall not be liable for failure to
perform or delay in performing under this Section 5.2 when such failure or delay
is due to Force Majeure, so long as the General Partner uses its commercially
reasonable efforts to cure such event or occurrence as soon as practicably as
possible.
(d)    Withdrawal Payments. Upon receipt by the General Partner of a Partner’s
notice of intention to make a withdrawal from the Partnership, the General
Partner shall have the discretion to manage the Assets in a manner that would
provide for cash being available to satisfy such Partner’s request for
withdrawal. The General Partner may effect withdrawal payments (i) in cash, (ii)
in kind, or (iii) in any combination of the foregoing; provided that the General
Partner will use its commercially reasonable efforts to make any such settlement
in cash unless otherwise requested by the Partner. Notwithstanding the
foregoing, each of the Partners acknowledges that a substantial amount of
withdrawals by one or more Partners could require the General Partner to
liquidate positions in order to raise cash necessary to fund the withdrawals at
a time when market conditions are adverse or when such liquidations are
otherwise not in the best interests of non-withdrawing Partners.
(e)    Reserves. The right of any Partner to withdraw or of any Partner to have
distributed an amount from its Capital Account pursuant to the provisions of
this Section 5.2 is subject to the provision by the General Partner for all
Partnership liabilities and for reserves for contingencies provided for in
Section 3.7 herein.
(f)    No Rights After Withdrawal. A withdrawing Partner does not share in the
income, gains and losses of the Partnership or have any other rights or
obligations as a Partner after the effective date of its withdrawal except as
provided in Section 3.7.
(g)    Withdrawals for Cause.
(i)     Notwithstanding any provision of this Agreement to the contrary, if both
(x) the Board of Greenlight Re declares that Greenlight Re Cause exists, and (y)
Greenlight Re, as authorized by its Board, has submitted an irrevocable
withdrawal request for its entire Capital Account in the Partnership, Greenlight
Re may withdraw as a Partner and fully withdraw all of its Capital Account from
the Partnership on 3 Business Days’ notice.


-40-

--------------------------------------------------------------------------------





(ii)    Notwithstanding any provision of this Agreement to the contrary, if both
(x) the Board of GRIL declares that GRIL Cause exists, and (y) GRIL, as
authorized by its Board, has submitted an irrevocable withdrawal request for its
entire Capital Account in the Partnership, GRIL may withdraw as a Partner and
fully withdraw all of its Capital Account from the Partnership on 3 Business
Days’ notice.
(h)    Optional Withdrawal Right. (i) Notwithstanding any provision of this
Agreement to the contrary, if at least 90 days prior to the then-current
Greenlight Re Relevant Date, Greenlight Re, as authorized by its Board, submits
an irrevocable withdrawal request for its entire Capital Account in the
Partnership, Greenlight Re may withdraw as a Partner and fully withdraw all of
its Capital Account from the Partnership on the then-current Greenlight Re
Relevant Date. The term “Greenlight Re Relevant Date” initially means the third
anniversary of this Agreement, and, if Greenlight Re has not fully withdrawn as
a Partner as of such date, the “Greenlight Re Relevant Date” shall be extended
for successive three-year periods until Greenlight Re shall have fully withdrawn
as a Partner.
(ii)     Notwithstanding any provision of this Agreement to the contrary, if at
least 90 days prior to the then-current GRIL Relevant Date, GRIL, as authorized
by its Board, submits an irrevocable withdrawal request for its entire Capital
Account in the Partnership, GRIL may withdraw as a Partner and fully withdraw
all of its Capital Account from the Partnership on the then-current GRIL
Relevant Date. The term “GRIL Relevant Date” initially means the third
anniversary of this Agreement, and, if GRIL has not fully withdrawn as a Partner
as of such date, the “GRIL Relevant Date” shall be extended for successive
three-year periods until GRIL shall have fully withdrawn as a Partner.
(i)    Commercially Reasonable Efforts. In connection with any withdrawal
pursuant to Section 5.2(g) or Section 5.2(h) above, the General Partner and the
Investment Advisor will use all commercially reasonable efforts to follow the
direction of the Greenlight Re Board, or the GRIL Board, as the case may be,
with respect to the disposition of the applicable Assets necessary to satisfy
Greenlight Re’s, or GRIL’s, as the case may be, withdrawal; provided, however,
that neither the General Partner nor the Investment Advisor makes any guarantee
that it can comply with such directions.
(j)    General Partner Withdrawals. The General Partner may not make any
withdrawal from the Partnership if, after giving effect thereto, the value of
the General Partner’s Capital Account, as a general partner of the Partnership,
would be less than the General Partner Minimum. Subject to the foregoing, the
General Partner may voluntarily withdraw part of its Interest at any time
pursuant to this Section 5.2 without giving notice to the Limited Partners.
(k)    Withdrawals and Distributions in General. A Partner shall cease to be a
Partner (i) as of the effective date of the full withdrawal of such Partner’s
Capital Account(s), (ii) as of the effective date of the Transfer of all of such
Partner’s Interests in accordance with Section 5.3,


-41-

--------------------------------------------------------------------------------





or (iii) in the event of the winding up of the Partnership, as of the final
distribution of the Assets of the Partnership. As of the effective date of a
withdrawal, solely with respect to the withdrawal proceeds, a withdrawing
Partner shall be considered a creditor of the Partnership and shall have no
rights or obligations with respect to the Partnership except that such Partner
shall (i) have the right to receive, as a creditor, withdrawal proceeds and,
(ii) continue to be bound by the Sections of this Agreement governing the
payment of withdrawal proceeds, and (iii) continue to be subject to the ELP Law.

Section 5.3    Transfer of Interests of Limited Partners.
(a)    Restrictions on Transfer. Each Limited Partner agrees that it will not
make or attempt to make any Transfer of its Interest that would violate this
Section 5.3. In the event of any attempted Transfer of any Limited Partner’s
Interest in violation of the provisions of this Section 5.3, without limiting
any other rights of the General Partner under this Agreement or otherwise, such
attempted Transfer shall be void ab initio and the General Partner shall have
the right to require the withdrawal of such Limited Partner’s Interest.
(b)    General Partner Consent Required for Transfer. No Transfer of any Limited
Partner’s Interest, whether voluntary or involuntary, is valid or effective, and
no transferee becomes a substituted Limited Partner, unless the prior written
consent of the General Partner has been obtained, which consent may be withheld
for any reason or for no reason in the sole discretion of the General Partner.
In the event of any Transfer, all of the conditions of the remainder of this
Section 5.3 must also be satisfied.
(c)    Conditions to Transfer. No Transfer of any Limited Partner’s Interest,
whether voluntary or involuntary, is valid or effective unless the General
Partner in its sole discretion determines, after consultation with legal
counsel, that such Transfer will not:
(i)    require registration of any Interest under any securities laws of the
United States of America, any state thereof or any other jurisdiction;
(ii)    subject the Partnership or the General Partner to a requirement to
register, under any securities or commodities laws of the United States of
America, any state thereof or any other jurisdiction;
(iii)    cause the Partnership to be treated as a “publicly traded partnership”
for U.S. federal income tax purposes under Section 7704(b) of the Code;
(iv)    result in the Partnership being considered an investment company under
the Company Act;
(v)    violate or be inconsistent with any representation or warranty made by
the transferring Limited Partner at the time the Limited Partner subscribed to
purchase an Interest; or


-42-

--------------------------------------------------------------------------------





(vi)    result in Assets being considered “plan assets” for purposes of ERISA.
The transferring Limited Partner, or its legal representative, must give the
General Partner written notice before making any voluntary Transfer and promptly
after any involuntary Transfer and must provide sufficient information to allow
the General Partner to make the determination that the proposed Transfer will
not result in any of the consequences referred to in clauses (i) through (vi)
above.
(d)    Admission of Substitute Limited Partners. Subsequent to receipt of the
consent of the General Partner (which consent shall not be unreasonably
withheld), an authorized transferee is entitled to the allocations and
distributions attributable to the Interest transferred to such transferee and to
transfer such Interest in accordance with the terms of this Agreement; provided,
however, that such transferee is not entitled to the other rights of a Limited
Partner as a result of such transfer until he or she becomes a substituted
Limited Partner. No transferee, except with the consent of the General Partner
(which consent may be withheld in its sole discretion), may become a substituted
Limited Partner. If the General Partner withholds consent, a transferee will not
have any of the rights of a Limited Partner, except that the transferee will be
entitled to receive that share of capital or profits and to have the right of
withdrawal to which such Limited Partner’s transferor would have been entitled
and will remain subject to the other terms of this Agreement. A transferring
Limited Partner remains liable to the Partnership as provided under applicable
law regardless of whether such Limited Partner’s transferee becomes a
substituted Limited Partner. Notwithstanding the above, the Partnership and the
General Partner will incur no liability for allocations and distributions made
in good faith to the transferring Limited Partner until a written instrument of
transfer has been received by the Partnership and recorded on its books and the
effective date of the Transfer has passed.
(e)    Transferees Bound. Any other provision of this Agreement to the contrary
notwithstanding, any successor to any Limited Partner’s Interest is bound by the
provisions hereof. Prior to recognizing any Transfer in accordance with this
Section 5.3, the General Partner in its sole discretion may require the
transferring Limited Partner to execute and acknowledge an instrument of
transfer in form and substance satisfactory to the General Partner, and may
require the transferee to make certain representations and warranties to the
Partnership and Partners and to accept, adopt and approve in writing all of the
terms and provisions of this Agreement. A transferee becomes a substituted
Limited Partner and succeeds to the portion of the transferor’s Capital Account
relating to the Interest transferred effective upon the satisfaction of all of
the conditions for such Transfer contained in this Section 5.3.
(f)    Adjustment of Tax Basis. In the event of a Transfer or in the event of a
distribution of assets of the Partnership to any Partner, the Partnership, in
the absolute discretion of the General Partner, may, but is not required to,
file an election under Section 754 of the Code and in accordance with the
applicable Regulations, to cause the basis of the Partnership’s assets to be
adjusted for federal income tax purposes as provided by Sections 734 or 743 of
the Code.


-43-

--------------------------------------------------------------------------------





(g)    Certain Financing Arrangements. Notwithstanding the foregoing, the
Partners acknowledge that a Limited Partner has or may in the future enter into
financing arrangements pursuant to which it may grant to lenders a security
interest in its Interest. The General Partner agrees to reasonably cooperate
with such Limited Partner to effect the granting of such security interests,
including without limitation, executing a deed of assignment, charge or similar
agreement on reasonably acceptable terms including if possible the right to
foreclose on such Limited Partner’s Interest.

Section 5.4    Transfer of Interest of the General Partner.
(a)    Restrictions on Transfer by General Partner. The General Partner may not
transfer its General Partner Interest other than (i) pursuant to Section 5.4(b),
(ii) pursuant to a transaction not deemed to involve an assignment of its
investment management obligations within the meaning of the Advisers Act, or
(iii) with the approval of all of the Limited Partners. By executing this
Agreement, each Limited Partner is deemed to have consented to any such transfer
permitted by clause (ii) of the preceding sentence.
(b)    Certain Transfers. Notwithstanding Section 5.4(a), the General Partner
may transfer its General Partner Interest to any equally creditworthy entity
managed and controlled by it or its principal without the consent of the Limited
Partners, and the transferee will be admitted to the Partnership as a substitute
General Partner in accordance with Section 5.1(b). The General Partner must
promptly notify the Limited Partners of any transfer pursuant to this
Section 5.4(b).
(c)    The General Partner shall file, or cause to be filed, any amended Section
10 Statement with the Cayman Islands Registrar of Exempted Limited Partnerships
required to be filed pursuant to Section 10 of the ELP Law to give effect to the
provisions of this Section 5.4.

Section 5.5    Acknowledgments, Representations and Warranties.
(a)    Each Partner acknowledges that:
(i)    The Interests have not been registered under the Securities Act.
(ii)    It must bear the economic risk of its investment in the Interest for an
indefinite period of time because the Interests have not been registered under
the Securities Act and, therefore, cannot be sold or otherwise transferred
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available, and it will have no right to cause any
registration of the Interests under the Securities Act.
(iii)    The Partnership will make investments that involve significant risks
and there is no assurance as to the performance of, or rate of return on, any
such investment.


-44-

--------------------------------------------------------------------------------





(iv)    Neither the General Partner nor the Investment Advisor has provided
legal or tax advice relating to the structure of the Interests and it has relied
on its own professional advisors as to all matters relevant to the suitability
of such structure.
(v)    The representations, warranties, covenants, undertakings and
acknowledgments made by the Partners herein shall be relied upon by the General
Partner in determining the Partner’s suitability as a purchaser of an Interest
and the Partnership’s compliance with federal and state securities laws and
shall survive the Partners’ admission as Partners.
(b)    Each Partner represents and warrants and agrees with the Partnership, the
General Partner and the Investment Advisor that:
(i)    It has the full power and authority to execute and deliver this Agreement
and to purchase an Interest hereunder. The purchase of an Interest and execution
and delivery of this Agreement have been duly authorized by all necessary action
on its behalf, and this Agreement is valid, binding and enforceable against it
in accordance with its terms.
(ii)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with or result in any
violation of or default under any agreement or other instrument to which the
Partner is a party or by which the Partner or any of its properties is bound, or
any license, permit, franchise, judgment, decree, award, statute, rule or
regulation applicable to the Partner or its properties.
(iii)    It is acquiring the Interest it is purchasing for investment purposes
only, for its own account and not as nominee or agent for any other Person, and
in any case not with a view to the sale or distribution of any or all thereof.
(iv)    It has no present intention of selling, granting a participation in, or
otherwise distributing the same, and it will not offer, sell, transfer or assign
such Interest or any interest therein in contravention of the Securities Act,
any state or federal law or this Agreement, and it has no contract,
understanding, agreement or arrangement with any Person to sell, transfer or
grant a participation to such Person or any other Person, with respect to any or
all of such Interest.
(v)    It is an “accredited investor” within the meaning of Regulation D under
the Securities Act.
(vi)    It was not formed for purposes of making its investment in the Interest
and is neither required to register as an investment company under the Company
Act, nor


-45-

--------------------------------------------------------------------------------





claiming exemption from registering as an investment company pursuant to Section
3(c)(1) or 3(c)(7) of the Company Act.
(vii)    It is a “qualified purchaser” as defined in Section 2(a)(51)(A) of the
Company Act and the rules and regulations thereunder.
(viii)    To the knowledge of the Partner, the proposed investment in the
Partnership that is being made on the Partner’s behalf is not an investment that
contravenes United States federal, state, or other laws or regulations,
including anti-money laundering laws (a “Prohibited Investment”); provided, that
this representation and warranty shall not cover any actions taken or omitted to
be taken by the General Partner, the Investment Advisor or any of their
respective Affiliates.
(ix)    Neither the Partner nor, if applicable, any Related Person is a
prohibited country, territory, person or entity named on an OFAC (U.S. Treasury
Department’s Office of Foreign Assets Control) list. “Related Person” with
respect to any entity, any director or senior officer of such entity.
(x)    Neither it nor, if applicable, any Related Person, is a foreign bank
without a physical presence in any country other than a foreign bank that (A) is
an affiliate of a depositary institution, credit union or foreign bank that
maintains a physical presence in the United States or a foreign country, as
applicable, and (B) is subject to supervision by a banking authority in the
country regulating such affiliated depositary institution, credit union, or
foreign bank. A foreign bank described in the preceding clauses (A) and (B) is
referred to herein as a “Regulated Affiliate”, and a foreign bank without a
physical presence in any country that is not a Regulated Affiliate is referred
to herein as a “Foreign Shell Bank”.
(xi)     Neither the Partner nor, if applicable, any Related Person, is resident
in, or organized or chartered under the laws of, (1) a jurisdiction that has
been designated by the Secretary of the Treasury under Section 311 or 312 of the
USA PATRIOT Act of 2001, as amended (the “Patriot Act”), as warranting special
measures due to money laundering concerns, or (2) any foreign country that has
been designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
the Financial Action Task Force on Money Laundering, of which the United States
is a Partner and with which designation the United States representative to the
group or organization continues to concur (a “Non-Cooperative Jurisdiction”);
(B) the subscription funds of the Partner do not originate from, nor will they
be routed through, an account maintained at (1) a Foreign Shell Bank, (2) a
foreign bank (other than a Regulated Affiliate) that is barred, pursuant to its
banking license, from conducting banking activities with the citizens of, or
with the local currency


-46-

--------------------------------------------------------------------------------





of, the country that issued the license, or (3) a bank organized or chartered
under the laws of a Non-Cooperative Jurisdiction; and (C) neither the Partner
nor, if applicable, any Related Person, is a senior foreign political figure, or
any immediate family Partner or close associate of a senior foreign political
figure, in each case within the meaning of the Patriot Act.
(xii)    Any distributions to it shall be paid to the same account identified to
the General Partner as the account from which capital contributions to the
Partnership will be made by the Partner to the Partnership and for distributions
from the Partnership to the Partner, unless the General Partner, in its
reasonable discretion, agrees otherwise.
(xiii)    It believes itself capable of evaluating the merits and risks of an
investment in the Partnership because of its knowledge and experience in
financial and business matters in general and in particular with respect to this
type of investment, and is able to bear these risks, including, without
limitation, the risk of loss of its capital contributions to the Partnership.
(xiv)    It has been furnished with, and has carefully read, this Agreement and
has been given the opportunity to (i) ask questions of, and receive answers
from, the General Partner concerning the terms and conditions of the offering
and this Agreement and other matters pertaining to an investment in the
Partnership, and (ii) obtain any additional information that the General Partner
can obtain without unreasonable effort or expense that is necessary to evaluate
the merits and risks of an investment in the Partnership. In considering the
investment in the Partnership, it has not relied upon any representations made
by, or other information (whether oral or written) furnished by or on behalf of,
the Partnership, the General Partner, the Investment Advisor or any Affiliate
thereof or any director, officer, employee, or agent of the General Partner, the
Investment Advisor or any such Affiliate, other than as set forth in this
Agreement, including without limitation its schedules and appendices and any
information or documents referenced therein.
(xv)    it has received and reviewed Form ADV, Part 2 of the Investment Advisor,
including disclosures set forth therein regarding conflicts of interests of the
Investment Advisor, and, as applicable, the General Partner.
(xvi)    it agrees that the tax certifications, representations, warranties or
covenants required to be provided and agreements required to be entered into
hereunder shall survive the acceptance of its capital contribution to the
Partnership and the winding up and dissolution of the Partnership, without
limitation as to time. Without limiting the foregoing, the Partner agrees (a) to
give the Partnership prompt written notice in the event that any tax statement,
certification, representation, warranty or other information provided by the
Partner herein or in any document required to be provided under this


-47-

--------------------------------------------------------------------------------





Agreement (including, without limitation, any forms W-9) ceases to be true at
any time following the date hereof, and (b) from time to time to provide an
updated tax statement, certification, representation, warranty or other
information, as applicable.
(xvii)    The Partner agrees to provide the General Partner in a timely manner
any additional tax information or documentation that the General Partner
believes is required or will enable it or any affiliate of the foregoing to
comply with or mitigate any of their respective tax reporting, tax withholding,
and/or tax compliance obligations, or which may arise as a result of a change in
law or in the interpretation thereof.
(xviii)    The Partner is not a “Benefit Plan Investor.” For these purposes, a
“Benefit Plan Investor,” as defined under Section 3(42) of ERISA and any
regulations promulgated thereunder, includes (a) an “employee benefit plan” that
is subject to the provisions of Title I of ERISA; (b) a “plan” that is not
subject to the provisions of Title I of ERISA, but that is subject to the
prohibited transaction provisions of Section 4975 of the Code, such as
individual retirement accounts and certain retirement plans for self-employed
individuals; and (c) a pooled investment fund whose assets are treated as “plan
assets” under Section 3(42) of ERISA and any regulations promulgated thereunder
because “employee benefit plans” or “plans” hold 25% or more of any class of
equity interest in such pooled investment fund.
(xix)    The Partner hereby agrees and provides its consent to have the
Partnership, the General Partner, the Investment Advisor, and/or any
administrator electronically deliver Account Communications. “Account
Communications” means all current and future account statements; this Agreement;
notices (including privacy notices); annual audited financial statements;
regulatory communications and other information, documents, data and records
regarding the Partner’s investment in the Partnership. Electronic communication
by the Partnership, the General Partner and/or the administrator of the
Partnership includes e-mail delivery as well as electronically making available
to the Partner Account Communications on the Partnership’s, the Investment
Advisor’s, the General Partner’s or the administrator’s Internet site, if
applicable. It is the Partner’s affirmative obligation to notify the General
Partner in writing if its e-mail address changes. The Partner agrees that the
Partnership, the General Partner, the Investment Advisor and the administrator
of the Partnership will not be liable for any interception of Account
Communications.
(xx)    The Partner agrees that the foregoing representations and warranties
shall be deemed to be reaffirmed by the Partner at any time the Partner
purchases or otherwise acquires additional Interests in the Partnership and such
purchase or acquisition shall be evidence of such reaffirmation. In addition, if
any of the foregoing representations or warranties ceases to be true, the
Partner shall promptly notify the General Partner in


-48-

--------------------------------------------------------------------------------





writing of the facts pertaining to such changed circumstances and provide the
General Partner with such further information as the General Partner may
reasonably require.

ARTICLE VI
TERMINATION AND LIQUIDATION

Section 6.1    Termination
(a)    Term. The term of the Partnership began on the date the Partnership was
registered pursuant to the ELP Law, and shall continue until terminated in
accordance with this Agreement.
(b)    Termination. The business of the Partnership shall be required to be
terminated and the Partnership and its affairs shall be wound up and
subsequently dissolved up upon the first to occur of any of the following events
(each, a “Termination Event”):
(i)    a determination by the General Partner that the Partnership should be
wound up and subsequently dissolved, unless within 90 days after the date of
such election all of the Limited Partners agree in writing to continue the
business of the Partnership;
(ii)    at any time there are no Limited Partners, unless the business of the
Partnership is continued in accordance with the ELP Law;
(iii)    the occurrence of any event that results in the General Partner ceasing
to be the general partner of the Partnership under the ELP Law, provided that
the Partnership shall not be required to be wound up in connection with any such
event if (A) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (B) within 90 days after the
occurrence of such event, all of the Limited Partners agree in writing to
continue the business of the Partnership and to the appointment, effective as of
the date of such event, if required, of one or more additional general partners
of the Partnership; and
(iv)    an order or direction of a court of competent jurisdiction.
Upon a determination to wind up and dissolve the Partnership, withdrawal
requests and distributions in respect of pending withdrawals may not be made.
(c)    Certain Events Do Not Cause Termination. Except as provided in the ELP
Law, the death, mental illness, dissolution, termination, liquidation,
bankruptcy, reorganization, merger, sale of substantially all of the stock or
assets of or other change in the ownership or nature of a Partner, the admission
to the Partnership of a new General Partner or Limited Partner, the withdrawal
of a Partner from the Partnership, or the transfer by a Partner of its Interest
to a third party does not cause the Partnership to terminate.


-49-

--------------------------------------------------------------------------------





(d)    No Right to Seek Termination. The parties agree that irreparable damage
would be done to the goodwill and reputation of the Partners if any Limited
Partner should bring an action in court to terminate the Partnership. Care has
been taken in this Agreement to provide for fair and just payment in liquidation
of the Interests of all Partners. Accordingly, each Limited Partner hereby
waives and renounces its right to such a court decree of termination or to seek
the appointment by the court of a liquidator for the Partnership except as
provided herein.

Section 6.2    Liquidation of Assets.
(a)    Prompt Liquidation. Upon the occurrence of a Termination Event, the
General Partner shall promptly liquidate the business and administrative affairs
of the Partnership, except that if the General Partner is unable to perform this
function, a liquidator elected by Limited Partners whose Percentages represent
more than 50% of the aggregate Percentages of all Limited Partners shall
liquidate the business and administrative affairs of the Partnership.
(b)    Priority of Distributions. Net Profit and Net Loss attributable to a
Capital Account during the Fiscal Periods that include the period of liquidation
are allocated pursuant to Article III. The proceeds from liquidation are divided
in the following manner, subject to the ELP Law:
(i)    the debts, liabilities and obligations of the Partnership, other than
debts to the Partners as Partners, and the expenses of liquidation (including
legal and accounting expenses incurred in connection therewith and any expenses
in connection with the remuneration of the liquidator), up to and including the
date that distribution of the Assets to the Partners has been completed, are
first satisfied (whether by payment or the making of reasonable provision for
payment thereof);
(ii)    such debts as are owing to the Partners as Partners are next paid; and
(iii)    the Partners are next paid liquidating distributions (in cash,
Securities, or other assets, whether or not readily marketable) pro rata in
accordance with, and up to the positive balances of their respective Capital
Accounts, as adjusted pursuant to Article III to reflect allocations for the
Fiscal Period ending on the date of the distributions under this
Section 6.2(b)(iii).
(c)    Form of Distributions. Notwithstanding anything in this Section 6.2 to
the contrary and subject to the priorities set forth in the ELP Law, the General
Partner, liquidator or the trustee, as the case may be, may distribute ratably
in-kind rather than in cash, upon termination, any Assets; provided, however,
that if any in-kind distribution is to be made (i) the Assets distributed in
kind must be valued pursuant to Section 7.2 as of the actual date of their
distribution, and charged as so valued and distributed against amounts to be
paid under Section 6.2(b) above, and (ii) any gain or loss (as computed for book
purposes) attributable to property distributed in-kind must be included in the
Net Profit or Net Loss attributable to the


-50-

--------------------------------------------------------------------------------





Capital Account of the Partner to whom the in-kind distribution is made for the
Fiscal Period ending on the date of such distribution.
(d)    Time for Liquidation, etc. A reasonable time period shall be allowed for
the orderly winding up and liquidation of the Assets of the Partnership and the
discharge of liabilities to creditors so as to enable the Partnership to seek to
minimize potential losses upon such liquidation. The provisions of this
Agreement, including the provisions relating to the payment of the Management
Fee and the Performance Allocation shall remain in full force and effect during
the period of winding up and until the filing of a notice pursuant to
Section 6.2(e). The Partners intend that, to the maximum extent possible, the
Partnership shall comply with the rules of Regulation Section
1.704-1(b)(2)(ii)(b)(2) and (3) relating to the liquidation of the Partnership.
(e)    Notice of Dissolution. The General Partner shall file a notice of
dissolution (as well as any and all other documents required to effect the
dissolution and termination of the Partnership) with the Registrar of Exempted
Limited Partnerships in the Cayman Islands following the completion of the
winding-up of the Partnership or otherwise as in accordance with the ELP Law.

ARTICLE VII
ACCOUNTING AND VALUATIONS; BOOKS AND RECORDS

Section 7.1    Accounting and Reports.
(a)    Accounting Method. The Partnership may adopt for tax accounting purposes
any accounting method that the General Partner decides in its reasonable
discretion is in the best interests of the Partnership and that is permissible
for U.S. federal income tax purposes and that does not prejudice any other
Partner. The General Partner will promptly notify each Limited Partner in
writing of any change.
(b)    Financial Statements. As soon as practicable after the end of each Fiscal
Year, the General Partner shall cause an audit of the financial statements of
the Partnership in accordance with U.S. generally accepted accounting principles
as of the end of each such Fiscal Year to be made by a firm of certified public
accountants selected by the General Partner, which is reasonably acceptable to
the Limited Partners; and as soon as is practicable thereafter, a copy of a set
of financial statements prepared on a basis that uses United States generally
accepted accounting principles as a guideline (with such adjustments thereto as
the General Partner determines appropriate), including the report of such
certified public accountants, is furnished to each Partner. For purposes of this
Section 7.1(b), the accounting firm of Ernst & Young, LLP shall be deemed
acceptable to the Limited Partners.
(c)    Interim Reports. Promptly after each calendar month end, the General
Partner shall arrange for the preparation and delivery to each Partner of an
interim statement of its


-51-

--------------------------------------------------------------------------------





respective Capital Account valued as set forth in Section 7.2, including, but
not limited to, balance sheet, income statement, trial balance and detailed
holdings report of a Partner’s Capital Account, and other information that the
Partner may reasonably request.
(d)    Tax Information. As soon as practicable after the end of each taxable
year, the General Partner shall furnish to each Partner such information as may
be required to enable each Partner to properly report for United States federal,
state and local income tax purposes, as applicable, such Partner’s distributive
share of each Partnership item of income, gain, loss, deduction or credit for
such year.
(e)    Management Fee and Performance Allocation Statement. The General Partner
shall arrange for the preparation and delivery to each Partner a statement
setting forth the computation of (i) the Management Fee within 10 Business Days
following the beginning of each month and (ii) Performance Allocation within 30
days after the close of each Performance Period.
(f)    Certain Regulatory Matters. The General Partner will, and will cause the
Investment Advisor to, use commercially reasonable efforts to assist Greenlight
Re and GRIL in any required internal control or compliance matters applicable to
Greenlight Re and GRIL and related to the Partnership, including preparing any
internal control reviews that are reasonably deemed necessary by Greenlight Re
and GRIL. The General Partner acknowledges that (i) Greenlight Re is subject to
the reporting requirements of, among others, the Exchange Act, the listing
requirements of the Nasdaq Stock Market and the regulatory and information
requirements of the Cayman Islands Monetary Authority and A.M Best & Co., and
(ii) GRIL is subject to the regulatory and information requirements of the
Insurance Supervision Department of the Irish Financial Regulator and A.M. Best
& Co. Furthermore, the General Partner will use commercially reasonable efforts
to give access to the Partnership’s books and records related to GRIL in case
requested by the Insurance Supervision Department of the Irish Financial
Regulator.
(g)    Certain Certifications. Within 30 days after receiving a written request
for such certification from a Limited Partner, which shall not be requested more
than once during any quarter, the General Partner shall deliver to the Limited
Partners a written certification that the General Partner and the Investment
Advisor have complied in all material respects with (i) the Guidelines, and (ii)
all laws, rules and regulations applicable to the Partnership, the General
Partner and the Investment Advisor, with each such written certification being
subject to the confidentiality provisions set forth in this Agreement.
(h)    Cause Notifications. In the event that an officer of the General Partner
learns that either Greenlight Re Cause or GRIL Cause exists, the General Partner
shall promptly, and in any event within three Business Days, notify Greenlight
Re or GRIL, as the case may be, that either Greenlight Re Cause or GRIL Cause,
as the case may be, exists.


-52-

--------------------------------------------------------------------------------






Section 7.2    Valuation of Partnership Assets and Interests.
(a)    Valuation Generally. The General Partner shall value or have valued the
Securities and other Assets of the Partnership as of the close of business on
the last day of each Fiscal Period and on any other date selected by the General
Partner. In addition, in good faith, the General Partner shall value Securities
that are being distributed in kind as of their date of distribution in
accordance with Section 6.2(c). In determining the value of the Assets, no value
is placed on the goodwill or name of the Partnership, or the office records,
files, statistical data or any similar intangible assets of the Partnership not
normally reflected in the Partnership’s accounting records, but there must be
taken into consideration any related items of income earned but not received,
expenses incurred but not yet paid, liabilities fixed or contingent, prepaid
expenses to the extent not otherwise reflected in the books of account, and the
value of options or commitments to purchase or sell Securities pursuant to
agreements entered into on or prior to such valuation date. Valuation of
Securities made pursuant to this Section 7.2 must be based on all relevant
factors and is expected to comply generally with the following guidelines:
(b)    Fair Value. Investments in Securities and Securities sold short are
measured at their fair value on the date of determination. Fair value shall be
determined in accordance with Accounting Standards Codification 820 “Fair Value
Measurements”.
(c)    Valuation Methodology. In general, specific financial instruments and
other Assets of the Partnership are valued as follows:
(i)    Exchange Traded Securities. The market value of each Security listed or
traded on any recognized national securities exchange (including equities and
exchange traded derivatives) shall be the last reported sale price at the
relevant valuation date on the composite tape or on the principal exchange on
which such Security is traded. If no such sale of such Security was reported on
that date, the market value is the last reported bid price (in the case of
Securities held long), or last reported ask price (in the case of Securities
sold short).
(ii)    Dividends. Dividends declared but not yet received, and rights in
respect of Securities that are quoted ex-dividend or ex-rights, shall be
recorded at the fair value thereof, as determined by the General Partner, which
may (but need not) be the value so determined on the day such Securities are
first quoted ex-dividend or ex-rights.
(iii)    Options. Listed options, or over-the-counter options for which
representative brokers’ quotations shall be available, are valued in the same
manner as listed or over-the-counter Securities as hereinabove provided.
(d)    Other Assets. The fair value of any Assets not referred to in paragraph
(c)(i) (or the valuation of any Assets referred to therein in the event that the
General Partner determines in its reasonable discretion that market prices or
quotations do not fairly represent the value of


-53-

--------------------------------------------------------------------------------





particular Assets) shall be determined by or at the direction of the General
Partner; but may be audited by Greenlight Re, GRIL or any of their
representatives or agents, at Greenlight Re’s or GRIL’s cost and expense, as
applicable, at any time upon reasonable notice. In these circumstances, the
General Partner will attempt to use consistent and fair valuation criteria and
may (but is not required to) obtain independent appraisals, which shall be
considered an expense under Section 4.3.
(e)    U.S. Dollars. Except as otherwise reasonably determined by or at the
direction of the General Partner, investment and trading transactions shall be
accounted for on the trade date. Accounts shall be maintained in U.S. dollars
and except as otherwise determined by or at the direction of the General
Partner: (i) Assets and liabilities denominated in currencies other than U.S.
dollars shall be translated into U.S. dollar amounts at the rates of exchange in
effect at the close of the relevant Fiscal Period (and exchange adjustments
shall be recorded in the results of operations); and (ii) investment and trading
transactions and income and expenses shall be translated into U.S. dollar
amounts at the rates of exchange in effect at the time of each transaction.
(f)    Valuations Binding. The value of each Security and other Asset and the
net worth of the Partnership as a whole determined pursuant to this Section 7.2
shall be, in the absence of bad faith or manifest error and/or subject to any
audit verification, conclusive and binding on all of the Partners and all
parties claiming through or under them.
(g)    Valuation Committee. In the event the Partnership has an investment,
Security or position that cannot readily be valued using the methodology set
forth in this Section 7.2, a valuation committee affiliated with the General
Partner will meet as needed to discuss and determine the value of such
investment, Security or position.

Section 7.3     Determinations by the General Partner.
(a)    General Partner Determinations Binding. All matters concerning the
determination and allocation among the Partners of the amounts to be determined
and allocated pursuant to Section 3.4 through Section 3.13 hereof, including any
taxes thereon and accounting procedures applicable thereto, are and will be
determined by the General Partner in good faith unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations are final and binding on all the Partners.
(b)    General Partner Adjustments. The General Partner may make such
adjustments to the computation of any of the memorandum accounts maintained
pursuant to this Agreement or any component items comprising any of the
foregoing as it considers reasonably appropriate to reflect the financial
results of the Partnership and the intended allocation thereof among the
Partners in a reasonably accurate, fair and efficient manner.

Section 7.4    Books and Records; Register.


-54-

--------------------------------------------------------------------------------





(a)    General. The General Partner shall maintain (or arrange for the
maintenance) and keep (or cause to be kept) books and records of the Partnership
showing all Assets and liabilities, receipts and disbursements, gains and
losses, and all transactions entered into by the Partnership. Such books and
records of the Partnership shall be kept, in accordance with the ELP Law, at the
Partnership’s office or at the office of an agent of the Partnership. The
General Partner shall cause to be maintained at the principal office of the
Partnership, or at such other place as the ELP Law may permit, a register of
limited partnership interests which shall include such information as may be
required by the ELP Law (the “Register”). The Register shall not be part of this
Agreement. The General Partner shall, from time to time, update the Register as
required by the ELP Law to accurately reflect the information therein and no
action of any Limited Partner shall be required to amend or update the Register.
The Limited Partners shall have the right to inspect the Register. Any reference
in this Agreement to the Register shall be deemed a reference to the Register as
in effect from time to time. Subject to the terms of this Agreement, the General
Partner may take any action authorized hereunder in respect of the Register,
including making the Register available at the registered office to satisfy any
order or notice pursuant to the Tax Information Authority Law (as amended)
without any need to obtain the consent of any other Partner
(b)    Retention of Books and Records. The General Partner shall retain, or
arrange for the retention, for a period of at least six years, copies of any
documents it deems pertinent generated or received by the General Partner in the
ordinary course of business pertaining to the Partnership or to the compensation
allocable to the General Partner or payable to the Investment Advisor. The
General Partner shall afford to Greenlight Re’s or GRIL’s independent auditors
reasonable access to such documents during customary business hours and shall
permit Greenlight Re’s and/or GRIL’s auditors to make copies thereof or extracts
therefrom at the expense of Greenlight Re or GRIL, as the case may be.

Section 7.5    Greenlight Re or GRIL Board Meeting. At the request of Greenlight
Re or GRIL, as applicable, and subject to reasonable prior notice, the General
Partner shall endeavor to make one of the General Partner’s or the Investment
Advisor’s representatives available to attend the meetings of such party’s
Board, or meetings with such party’s management (in either case in person or
telephonically) to report on the Partnership’s activities and on other matters
pertaining to the Partnership.

ARTICLE VIII
GENERAL PROVISIONS

Section 8.1    Amendment of Agreement. This Agreement may be amended, in whole
or in part, with the written consent of all of the Partners; provided, that any
amendment relating to Greenlight Capital Re shall also require the consent of
Greenlight Capital Re, and any amendment relating to the Investment Advisor
shall also require the consent of the Investment Advisor.


-55-

--------------------------------------------------------------------------------






Section 8.2    Special Power of Attorney.
(a)    Power of Attorney. Each Partner hereby irrevocably makes, constitutes and
appoints the General Partner (and each of its successors and permitted assigns),
with full power of substitution, the true and lawful representative and
attorney-in-fact of, and in the name, place and stead of, such Partner with the
power from time to time to make, execute, sign, acknowledge, swear to, verify,
deliver, record, file or publish:
(i)    an amendment to this Agreement that complies with the provisions of this
Agreement (including the provisions of Section 8.1); and
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the Cayman Islands or any other jurisdiction in which the
Partnership determines to do business, or which such legal counsel may deem
necessary or appropriate to effectuate, implement and continue the valid and
subsisting existence and business of the Partnership as a limited partnership or
to effect the dissolution or termination of the Partnership.
(b)    Certain Acknowledgments. Each Limited Partner is aware that the terms of
this Agreement permit certain actions to be taken or omitted by or with respect
to the Partnership without such Limited Partner’s consent. If any action by or
with respect to the Partnership is taken by the General Partner in the manner
contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner in its sole discretion is authorized and
empowered, with full power of substitution, to exercise the authority granted
above in any manner which may be necessary or appropriate to permit such action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
relies on the effectiveness of this special power-of-attorney with a view to the
orderly administration of the affairs of the Partnership. This power-of-attorney
is a special power-of-attorney and is intended to secure a proprietary interest
and as such:
(i)    is irrevocable and continues in full force and effect notwithstanding the
subsequent death or incapacity of any party granting this power-of-attorney,
regardless of whether the Partnership or the General Partner has had notice
thereof; and
(ii)    survives the delivery of an assignment by a Limited Partner of the whole
or any portion of its Interest, except that where the assignee thereof has been
approved by the General Partner for admission to the Partnership as a
substituted Limited Partner, this power-of-attorney given by the assignor
survives the delivery of such assignment for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.


-56-

--------------------------------------------------------------------------------





The power of attorney granted hereby is intended to secure a proprietary
interest of the General Partner and the performance of the obligations of each
relevant Limited Partner under this Agreement, and shall be irrevocable.

Section 8.3    Notices. Unless otherwise provided, all notices and other
communications required or permitted under this Agreement shall be in writing
and shall be sent by facsimile, sent by electronic mail, or delivered personally
by hand or by an internationally recognized overnight courier addressed to the
party to be notified at the address, facsimile number or e-mail address
indicated for such party set forth below, or at such other address, facsimile
number or e‑mail address as such party may designate by ten days advance written
notice to the other parties hereto. All such notices shall be effective upon
receipt. Unless otherwise provided in writing to the other parties, all notices
shall be sent to the following addresses, facsimile numbers or e-mail addresses:
If to the General Partner:
DME Advisors II, LLC
140 East 45th Street, 24th Floor
New York, NY 10017
Attention: Daniel Roitman
Facsimile No.: 212-973-9219
E-Mail: droitman@greenlightcapital.com
With a copy to (which shall not constitute notice):
DME Advisors II, LLC
140 East 45th Street, 24th Floor
New York, NY 10017
Attention: Harry Brandler
Facsimile No.: 212-973-9219
E-Mail: HBrandler@greenlightcapital.com
If to Greenlight Re or to Greenlight Capital Re:
Greenlight Reinsurance, Ltd.
65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY 1-1205
Cayman Islands
Attention: Tim Courtis
Facsimile No.: 345-745-4576
E-Mail: Tim@greenlightre.ky
With a copy to (which shall not constitute notice):


-57-

--------------------------------------------------------------------------------





Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attention: Kerry E. Berchem, Esq.
Facsimile No.: 212-872-1002
E-Mail: kberchem@akingump.com
If to GRIL:
Greenlight Reinsurance Ireland, Designated Activity Company
Ground Floor, La Touche House
IFSC
Dublin 1, Ireland
Attention: Eamon Brady
Email: Eamon@greenlightre.ie
With a copy to (which shall not constitute notice):
Greenlight Reinsurance Ireland, Designated Activity Company
c/o 65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY 1-1205
Cayman Islands
Attention: Tim Courtis
Facsimile: 345-745-4576
Email: Tim@greenlightre.ky

Section 8.4    Agreement Binding Upon Successors and Assigns. This Agreement is
binding upon and inures to the benefit of the parties hereto and their
respective successors and permitted assigns as set forth in Section 5.3 and
Section 5.4 hereof, but the rights and obligations of the Partners hereunder are
not assignable, transferable or delegable except as provided herein, and any
attempted assignment, transfer or delegation thereof which is not made pursuant
to the terms hereof is void. The obligations and covenants of the Limited
Partners set forth in Section 4.6 shall survive the transfer or withdrawal by
any Partner of the whole or any portion of its Interest, the death, disability,
incapacity, adjudication of incompetency, termination, bankruptcy, insolvency or
dissolution of any Partner and the winding up and dissolution of the
Partnership.

Section 8.5    Governing Law; Jurisdiction.
(a)    Governing Law. The Agreement and the rights of the Partners hereunder are
governed by and construed in accordance with the laws of the Cayman Islands,
without regard to the conflict of laws rules thereof.


-58-

--------------------------------------------------------------------------------





(b)    Jurisdiction. Each party hereto submits to the jurisdiction of any state
or federal court sitting in New York, New York in any action arising out of or
relating to this Agreement and agrees that all claims in respect of any such
action may be heard and determined in any such court. Each party hereto agrees
that a final judgment in any action so brought will be conclusive and may be
enforced by action on the judgment or in any other manner provided at law or in
equity. Each party hereto waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto.

Section 8.6    Not for Benefit of Third Parties. Except as expressly provided in
this Agreement with respect to a Covered Person, a person who is not a party to
this Agreement shall not have any rights under the Contracts (Rights of Third
Parties) Law, 2014 (as amended from time to time) to enforce any term of this
Agreement. Notwithstanding any term of this Agreement, the consent of or notice
to any person who is not a party to this Agreement shall not be required for any
termination, rescission or agreement to any variation, waiver, assignment,
novation, release or settlement under this Agreement at any time.

Section 8.7    Consents. Any and all consents, agreements or approvals provided
for or permitted by this Agreement must be in writing and a signed copy thereof
must be filed and kept with the books of the Partnership.

Section 8.8    Miscellaneous.
(a)    Captions. The captions and titles preceding the text of each
section hereof shall be disregarded in the construction of this Agreement.
(b)    Counterparts. This Agreement may be executed in counterparts, each of
which is deemed to be an original hereof.
(c)    Ambiguities. The Partners and the other parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, the Partners and the
other parties hereto intend that this Agreement be construed as if drafted
jointly by the Partners and that no presumption or burden of proof arise
favoring or disfavoring any Partner by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law is deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“including” means including without limitation. The word “or” is not exclusive.
All words used in this Agreement shall be construed to be of such gender or
number as the circumstances require.
(d)    Representations and Warranties. The Partners and the other parties hereto
intend that each representation, warranty, and covenant contained herein has
independent significance. If any Partner or other party hereto has breached any
representation, warranty, or covenant


-59-

--------------------------------------------------------------------------------





contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) that such Partner or such
other party hereto has not breached does not detract from or mitigate the fact
that such Partner or such other party hereto is in breach of the first
representation, warranty, or covenant.
(e)    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.
(f)    Specific Performance. Each party hereto hereby agrees that the other
would be damaged irreparably if any provision of this Agreement were not
performed in accordance with the specific terms or were otherwise breached and
each party hereto agrees that any party shall be entitled to seek equitable
relief, including, without limitation, any injunction or injunctions, to prevent
breaches or threatened breaches of this Agreement by the other parties or any of
their representatives and to specifically enforce the terms and provisions of
this Agreement.

Section 8.9    Entire Agreement. This Agreement, together with the Investment
Advisory Agreement and the Confidentiality Agreement contains and constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and, as of the Commencement Date, supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof,
and each of the parties hereto agrees that, as of the Commencement Date, each
and every such prior agreement is terminated and replaced in its entirety by the
rights created by this Agreement, the Investment Advisory Agreement and the
Confidentiality Agreement.
[SIGNATURE PAGE FOLLOWS]


-60-

--------------------------------------------------------------------------------






In witness whereof, the parties hereto have executed this Agreement as a deed on
the day and year first-above written.
Executed as a deed by
GENERAL PARTNER:
DME ADVISORS II, LLC
By: /s/ David Einhorn
Name: David Einhorn
Title: Senior Manager
In the presence of:
/s/ Daniel Roitman
Name: Daniel Roitman    
Executed as a deed by
INITIAL LIMITED PARTNER:
WNL LIMITED
By: /s/ Daryl O'Brien
Name: Daryl O'Brien
Title: Authorized Signatory
In the presence of:
/s/ James Murkie
Name: James Murkie
Executed as a deed by
LIMITED PARTNERS:
GREENLIGHT REINSURANCE, LTD.
By: /s/ Tim Courtis
By: /s/ Laura Accurso

Name: Tim Courtis
Name: Laura Accurso

Title: Chief Financial Officer
Title: General Counsel and Secretary







61



--------------------------------------------------------------------------------





In the presence of:
/s/ Faramarz Romer
Name: Faramarz Romer
GREENLIGHT REINSURANCE IRELAND,
DESIGNATED ACTIVITY COMPANY
By: /s/ Patrick O'Brien
By: /s/ Tim Courtis

Name: Patrick O'Brien
Name: Tim Courtis

Title: Chief Executive Officer
Title: Director



In the presence of:
/s/ Faramarz Romer
Name: Faramarz Romer


GREENLIGHT CAPITAL RE, LTD.
solely for purposes of Sections 4.4(b), 5.1(a)(ii) and 8.1 and for
the purpose of determining the Additional Investment Ratio


By: /s/ Tim Courtis
By: /s/ Laura Accurso

Name: Tim Courtis
Name: Laura Accurso

Title: Chief Financial Officer
Title: General Counsel and Secretary



In the presence of:
/s/ Faramarz Romer
Name: Faramarz Romer




62



--------------------------------------------------------------------------------






Exhibit 4.1(c)-1
to
Limited Partnership Agreement
Greenlight Re Guidelines
●
Composition of Investments: At least 80% of the assets in its Investment
Portfolio (as defined in the Limited Partnership Agreement) will be held in debt
or equity securities (including swaps) of publicly traded companies (or their
subsidiaries) and governments of the Organization of Economic Co-operation and
Development high income countries, cash, cash equivalents and gold. No more than
10% of the assets in its Investment Portfolio will be held in private equity
securities.

●
Concentration of Investments: Other than cash, cash equivalents and United
States government obligations and gold, no single investment in its Investment
Portfolio will constitute more than 20% of the Investment Portfolio.

●
Liquidity: Assets will be invested in such fashion that Greenlight Re has a
reasonable expectation that it can meet any of its liabilities as they become
due. Greenlight Re will review with the Investment Advisor the liquidity of the
portfolio on a periodic basis.

●
Monitoring: Greenlight Re will require the Investment Advisor to re-evaluate
each position in its Investment Portfolio and to monitor changes in intrinsic
value and trading value and provide monthly reports on its Investment Portfolio
to Greenlight Re as Greenlight Re may reasonably determine.

●
Leverage: Greenlight Re’s Investment Portfolio may not employ greater than 15%
indebtedness for borrowed money, including net margin balances, for extended
time periods. The Investment Advisor may employ, in the normal course of
business, up to 30% indebtedness for periods of less than 30 days.

●
Currency hedging activities are excluded from leverage calculations: Where the
Investment Advisor enters into a secondary investment with the primary purpose
of reducing the risk of another existing investment then the investment advisor
may exclude the secondary investment from the calculation of leverage provided
that the Investment Advisor receives approval from Greenlight Re’s Chief
Financial Officer. Such authority is limited such that no more than 10% of
indebtedness may be excluded from leverage calculations for such secondary
investments.



E-1



--------------------------------------------------------------------------------






Exhibit 4.1(c)-2
to
Limited Partnership Agreement
GRIL Guidelines
●
Composition of Investments: At least 80% of the assets in its Investment
Portfolio (as defined in the Limited Partnership Agreement) will be held in debt
or equity securities (including swaps) of publicly traded companies (or their
subsidiaries) and governments of the Organization of Economic Co-operation and
Development high income countries, cash, cash equivalents and gold. No more than
10% of the assets in its Investment Portfolio will be held in private equity
securities.

●
Concentration of Investments: Other than cash or cash equivalents and United
States government obligations, (1) no single investment in its Investment
Portfolio will constitute more than 10% of its Investment Portfolio, (2) the 10
largest investments shall not constitute greater than 50% of its total
Investment Portfolio, and (3) its Investment Portfolio shall at all times be
comprised of a minimum of 50 debt or equity securities of publicly traded
companies (or their subsidiaries).

●
Liquidity: Assets will be invested in such fashion that GRIL has a reasonable
expectation that it can meet any of its liabilities as they become due. GRIL
will review with the Investment Advisor the liquidity of the portfolio on a
periodic basis.

●
Monitoring: GRIL will require the Investment Advisor to re-evaluate each
position in its Investment Portfolio and to monitor changes in intrinsic value
and trading value and provide monthly reports on its Investment Portfolio to
GRIL as GRIL may reasonably determine.

●
Credit default swaps: The sale of credit default swaps is prohibited.

●
Leverage: GRIL’s Investment Portfolio may not employ greater than 5%
indebtedness for borrowed money, including net margin balances, for extended
time periods. The Investment Advisor may use, in the normal course of business,
an aggregate of up to 20% net margin leverage for periods of less than 30 days.







E-2



--------------------------------------------------------------------------------






Exhibit A
to
Limited Partnership Agreement
JV Termination Agreement
[See Attached Agreement]




A-1

--------------------------------------------------------------------------------






Schedule 4.8(d)
to
Limited Partnership Agreement
Authorized Persons
[List to be provided]


S-1